Exhibit 10.1
EXECUTION VERSION
U.S. $500,000,000
CREDIT AGREEMENT
Dated as of July 19, 2010
Among
THE LUBRIZOL CORPORATION
as Borrower
and
THE INITIAL LENDERS NAMED HEREIN
as Initial Lenders
KEYBANK NATIONAL ASSOCIATION
and
THE ROYAL BANK OF SCOTLAND PLC
as Co-Syndication Agents
DEUTSCHE BANK SECURITIES INC.
and
JPMORGAN CHASE BANK, N.A.
as Co-Documentation Agents
and
CITIBANK, N.A.
as Agent

 
CITIGROUP GLOBAL MARKETS INC.
and
KEYBANK NATIONAL ASSOCIATION
as Co-Lead Arrangers and Co-Bookrunners

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page ARTICLE I  DEFINITIONS AND ACCOUNTING TERMS   2
 
  Section 1.01. Certain Defined Terms   2
 
  Section 1.02. Computation of Time Periods   15
 
  Section 1.03. Accounting Terms   15 ARTICLE II  AMOUNTS AND TERMS OF THE
ADVANCES AND LETTERS OF CREDIT   15
 
  Section 2.01. The Advances and Letters of Credit   15
 
  Section 2.02. Making the Advances   16
 
  Section 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit   17
 
  Section 2.04. Fees   18
 
  Section 2.05. Termination or Reduction of the Commitments   19
 
  Section 2.06. Repayment   19
 
  Section 2.07. Interest on Advances   20
 
  Section 2.08. Interest Rate Determination   21
 
  Section 2.09. Optional Conversion of Advances   21
 
  Section 2.10. Prepayments of Advances   21
 
  Section 2.11. Increased Costs   22
 
  Section 2.12. Illegality   23
 
  Section 2.13. Payments and Computations   23
 
  Section 2.14. Taxes   24
 
  Section 2.15. Sharing of Payments, Etc   26
 
  Section 2.16. Evidence of Debt   26
 
  Section 2.17. Use of Proceeds   26
 
  Section 2.18. Increase in the Commitments   27 ARTICLE III  CONDITIONS TO
EFFECTIVENESS AND LENDING   28
 
  Section 3.01. Conditions Precedent to Effectiveness of Section 2.01   28
 
  Section 3.02. Conditions Precedent to the Initial Borrowing of Each Designated
Subsidiary   30
 
  Section 3.03. Conditions Precedent to Each Borrowing, Issuance and Commitment
Increase   30
 
  Section 3.04. Determinations Under Section 3.01   31
 
  Section 3.05. Additional Conditions to Issuance   31

i



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page ARTICLE IV  REPRESENTATIONS AND WARRANTIES   31
 
  Section 4.01. Representations and Warranties of the Company   31 ARTICLE
V  COVENANTS OF THE BORROWERS   33
 
  Section 5.01. Affirmative Covenants   33
 
  Section 5.02. Negative Covenants   35
 
  Section 5.03. Financial Covenants   38 ARTICLE VI  EVENTS OF DEFAULT   38
 
  Section 6.01. Events of Default   38
 
  Section 6.02. Actions in Respect of the Letters of Credit upon Default   40
ARTICLE VII  GUARANTY   40
 
  Section 7.01. Guaranty   40
 
  Section 7.02. Guaranty Absolute   41
 
  Section 7.03. Waivers and Acknowledgments   42
 
  Section 7.04. Subrogation   42
 
  Section 7.05. Subordination   43
 
  Section 7.06. Continuing Guaranty; Assignments   43 ARTICLE VIII  THE AGENT  
44
 
  Section 8.01. Authorization and Action   44
 
  Section 8.02. Agent’s Reliance, Etc   44
 
  Section 8.03. Citibank and Affiliates   44
 
  Section 8.04. Lender Credit Decision   45
 
  Section 8.05. Indemnification   45
 
  Section 8.06. Successor Agent   46
 
  Section 8.07. Other Agents   46 ARTICLE IX  MISCELLANEOUS   46
 
  Section 9.01. Amendments, Etc   46
 
  Section 9.02. Notices, Etc   47
 
  Section 9.03. No Waiver; Remedies   48
 
  Section 9.04. Costs and Expenses   48
 
  Section 9.05. Right of Set-off   49
 
  Section 9.06. Binding Effect   50

ii



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS
(continued)

                  Page
 
  Section 9.07. Assignments and Participations   50
 
  Section 9.08. Confidentiality   53
 
  Section 9.09. Governing Law   53
 
  Section 9.10. Execution in Counterparts   53
 
  Section 9.11. Jurisdiction, Etc   53
 
  Section 9.12. Designated Subsidiaries   54
 
  Section 9.13. No Liability of the Issuing Banks   54
 
  Section 9.14. Patriot Act   54
 
  Section 9.15. Waiver of Jury Trial   54

iii



--------------------------------------------------------------------------------



 



      Schedules    
Schedule I
  List of Applicable Lending Offices
Schedule 2.01(b)
  Existing Letters of Credit
Schedule 3.01(b)
  Disclosed Litigation
Schedule 5.02(a)
  Existing Liens

      Exhibits    
Exhibit A
  Form of Note
Exhibit B
  Form of Notice of Borrowing
Exhibit C
  Form of Assignment and Acceptance
Exhibit D
  Form of Opinion of Counsel for the Company
Exhibit E
  Form of Designation Letter

 



--------------------------------------------------------------------------------



 



FIVE-YEAR CREDIT AGREEMENT
Dated as of July 19, 2010
THE LUBRIZOL CORPORATION, an Ohio corporation (the “Company”), the banks,
financial institutions and other institutional lenders (the “Initial Lenders”)
and initial issuing banks (the “Initial Issuing Banks”) listed on the signature
pages hereof, CITIGROUP GLOBAL MARKETS INC. and KEYBANK NATIONAL ASSOCIATION as
co-lead arrangers and co-bookrunners, KEYBANK NATIONAL ASSOCIATION and THE ROYAL
BANK OF SCOTLAND PLC, as co-syndication agents, DEUTSCHE BANK SECURITIES INC.
and JPMORGAN CHASE BANK, N.A., as co-documentation agents, and CITIBANK, N.A.
(“Citibank”), as administrative agent (the “Agent”) for the Lenders, agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
     Section 1.01. Certain Defined Terms. As used in this Agreement, the
following terms shall have the following meanings (such meanings to be equally
applicable to both the singular and plural forms of the terms defined):
     “Act” has the meaning specified in Section 9.14.
     “Advance” means an advance by a Lender to the Borrower as part of a
Borrowing under Section 2.01(a) and refers to a Base Rate Advance or a
Eurodollar Rate Advance (each of which shall be a “Type” of Advance).
     “Agent” has the meaning specified in the preamble hereto.
     “Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to vote 5% or more of the Voting Stock of such Person or
to direct or cause the direction of the management and policies of such Person,
whether through the ownership of Voting Stock, by contract or otherwise.
     “Agent’s Account” means the account of the Agent maintained by the Agent at
Citibank at its office at 1615 Brett Rd, Bldg #3, New Castle, Delaware 19720,
Account No. 36852248, Attention: Bank Loan Syndications.
     “Applicable Lending Office” means, with respect to each Lender, such
Lender’s Domestic Lending Office in the case of a Base Rate Advance and such
Lender’s Eurodollar Lending Office in the case of a Eurodollar Rate Advance.
     “Applicable Facility Fee Rate” means, with respect to the Revolving Credit
Facility as of any date, a percentage per annum determined by reference to the
Public Debt Rating in effect on such date as set forth below:

2



--------------------------------------------------------------------------------



 



      Public Debt Rating   Applicable S&P/Moody’s   Facility Fee Rate
Level 1
   
A or A2 or above
  0.200%
Level 2
   
A- or A3
  0.250%
Level 3
   
BBB+ or Baa1
  0.300%
Level 4
   
BBB or Baa2
  0.425%
Level 5
   
Lower than Level 4
  0.550%

     “Applicable Margin” means with respect to the Base Rate Advances or the
Eurodollar Rate Advances under the Revolving Credit Facility as of any date, a
percentage per annum determined by reference to the Public Debt Rating in effect
on such date as set forth below:

          Public Debt Rating   Applicable Margin for   Applicable Margin for
S&P/Moody’s   Eurodollar Rate Advances   Base Rate Advances
Level 1
       
A or A2 or above
  1.30%   0.30%
Level 2
       
A- or A3
  1.50%   0.50%
Level 3
       
BBB+ or Baa1
  1.70%   0.70%
Level 4
       
BBB or Baa2
  1.825%   0.825%
Level 5
       
Lower than Level 4
  1.950%   0.950%

     “Assignment and Acceptance” means an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, in
substantially the form of Exhibit C hereto.
     “Assuming Lender” has the meaning specified in Section 2.18(d).
     “Assumption Agreement” has the meaning specified in section 2.18(d)(ii).
     “Available Amount” of any Letter of Credit means, at any time, the maximum
amount available to be drawn under such Letter of Credit at such time (assuming
compliance at such time with all conditions to drawing).
     “Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the highest of the following:
     (a) the rate of interest announced publicly by Citibank in New York, New
York, from time to time, as Citibank’s base rate;
     (b) the sum (adjusted to the nearest 0.25% or, if there is no nearest
0.25%, to the next higher 0.25%) of (i) 0.5% per annum, plus (ii) the rate per
annum obtained by dividing (A) the

3



--------------------------------------------------------------------------------



 



latest three-week moving average of secondary market morning offering rates in
the United States for three-month certificates of deposit of major United States
money market banks, such three-week moving average being determined weekly on
each Monday (or, if any such day is not a Business Day, on the next succeeding
Business Day) for the three-week period ending on the previous Friday by
Citibank on the basis of such rates reported by certificate of deposit dealers
to and published by the Federal Reserve Bank of New York or, if such publication
shall be suspended or terminated, on the basis of quotations for such rates
received by Citibank from three New York certificate of deposit dealers of
recognized standing selected by Citibank in the sound exercise of its
commercially reasonable determination, by (B) a percentage equal to 100% minus
the average of the daily percentages specified during such three-week period by
the Federal Reserve Board for determining the maximum reserve requirement
(including any emergency, supplemental or other marginal reserve requirement)
for Citibank in respect of liabilities consisting of or including (among other
liabilities) three-month U.S. dollar nonpersonal time deposits in the United
States plus (iii) the average during such three-week period of the maximum
annual assessment rates estimated by Citibank for determining the then current
annual assessment payable by Citibank to the Federal Deposit Insurance
Corporation (or any successor) for insuring U.S. dollar deposits in the United
States; and
     (c) the sum of (i) 0.5% per annum plus (ii) the Federal Funds Rate.
     “Base Rate Advance” means an Advance that bears interest as provided in
Section 2.07(a)(i).
     “Borrowers” means, collectively, the Company and each Designated Subsidiary
that shall become a Borrower hereunder pursuant to Section 9.12.
     “Borrowing” means a borrowing consisting of simultaneous Advances of the
same Type made by the Revolving Credit Lenders.
     “Borrowing Minimum” means $10,000,000.
     “Borrowing Multiple” means $1,000,000.
     “Business Day” means a day of the year on which banks are not required or
authorized by law to close in New York City and, if the applicable Business Day
relates to any Eurodollar Rate Advances, on which dealings are carried on in the
London interbank market.
     “Citibank” means Citibank, N.A.
     “Commitment” means a Revolving Credit Commitment or a Letter of Credit
Commitment.
     “Commitment Date” has the meaning specified in Section 2.18(b).
     “Commitment Increase” has the meaning specified in Section 2.18(a).
     “Company” has the meaning specified in the preamble hereto.
     “Confidential Information” means information that the Company furnishes to
the Agent or any Lender in a writing designated as confidential, but does not
include any such information that is generally available to the public or that
is available to the Agent or such Lender on a non-confidential

4



--------------------------------------------------------------------------------



 



basis from a source other than the Company that is, to the knowledge of the
Agent or such Lender, not acting in breach of any confidentiality agreement.
     “Consolidated” refers to the consolidation of accounts in accordance with
GAAP.
     “Consolidated EBITDA” means, for any period, (a) Consolidated net income,
plus (b) to the extent deducted in determining such Consolidated net income, the
sum of, on a Consolidated basis and without duplication: (i) interest expense,
(ii) income tax expense, (iii) depreciation expense, (iv) amortization expense,
(v) depletion expense, (vi) extraordinary, unusual or non-recurring non-cash
losses, including goodwill expense and non-cash losses from the sale, exchange,
transfer or other disposition of property of the Company or its Subsidiaries and
the related tax effects in accordance with GAAP, (vii) extraordinary, unusual or
non-recurring cash losses, expenses or charges incurred or paid in calendar
years 2009 or 2010, and all fees and expenses incurred in connection with any
acquisition consummated in calendar years 2009 or 2010, minus (c) to the extent
included in determining such Consolidated net income, the sum of, on a
Consolidated basis and without duplication: (i) the income of any Person (other
than a wholly owned Subsidiary of the Company) in which any Person other than
the Company or any of its Subsidiaries has a joint interest or a partnership
interest or other ownership interest, except to the extent of the amount of
dividends or other distributions actually paid to the Company or any of its
Subsidiaries by such Person during such period, (ii) gains from the sale,
exchange, transfer or other disposition of property or assets of the Company and
its Subsidiaries (other than inventory sold in the ordinary course of business),
and related tax effects in accordance with GAAP, (iii) any other extraordinary,
unusual or non-recurring gains or other income not from the continuing
operations of the Company and its Subsidiaries, and related tax effects in
accordance with GAAP and (iv) the income of any Subsidiary of the Company to the
extent that the declaration or payment of dividends or similar distributions by
that Subsidiary of that income is not at the time permitted by operation of the
terms of its charter or any agreement, instrument, judgment, decree, order,
statute, rule or governmental regulation applicable to that Subsidiary. For the
purpose of calculating Consolidated EBITDA for any period, if during such period
the Company or any Subsidiary shall have made an acquisition of any Person,
Consolidated EBITDA for such period shall be calculated after giving pro forma
effect thereto as if such acquisition occurred on the first day of such period.
     “Consolidated Tangible Net Assets” means, as at any date, the aggregate
amount of Consolidated assets (less depreciation, amortization and other
applicable reserves and other items deductible therefrom under GAAP) after
deducting therefrom (a) all current liabilities (excluding any thereof which are
by their terms extendible or renewable at the option of the obligor thereon to a
time more than 12 months after the time as of which the amount thereof is being
computed), (b) all goodwill, tradenames, trademarks, patents and other
intangibles, in each case net of applicable amortization and (c) appropriate
adjustments on account of minority interests of other Persons holding stock of
the Company’s Subsidiaries, all as would be shown on a Consolidated balance
sheet of the Company and its Subsidiaries and determined in accordance with
GAAP.
     “Convert”, “Conversion” and “Converted” each refers to a conversion of
Advances of one Type into Advances of the other Type pursuant to Section 2.08 or
2.09.
     “Debt” of any Person means, without duplication, (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person for the
deferred purchase price of property or services (other than trade payables not
overdue by more than 120 days incurred in the ordinary course of such Person’s
business; provided, that trade payables which are overdue by more than 120 days
shall not be included so long as payment of such is being contested in good
faith and by proper proceedings), (c) all obligations of such Person evidenced
by notes, bonds, debentures or other similar instruments, (d) all obligations of
such Person created or arising under any conditional sale or other title
retention agreement

5



--------------------------------------------------------------------------------



 



with respect to property acquired by such Person (even though the rights and
remedies of the seller or lender under such agreement in the event of default
are limited to repossession or sale of such property), (e) all obligations of
such Person as lessee under leases that have been or should be, in accordance
with GAAP, recorded as capital leases, (f) all obligations, contingent or
otherwise, of such Person in respect of acceptances, letters of credit or
similar extensions of credit, (g) all Invested Amounts, (h) all Debt of others
referred to in clauses (a) through (g) above or clause (i) below and other
payment obligations guaranteed directly or indirectly in any manner by such
Person, or in effect guaranteed directly or indirectly by such Person
(“Guaranteed Debt”) through an agreement (1) to pay or purchase such Guaranteed
Debt or to advance or supply funds for the payment or purchase of such
Guaranteed Debt, (2) to purchase, sell or lease (as lessee or lessor) property,
or to purchase or sell services, primarily for the purpose of enabling the
debtor to make payment of such Guaranteed Debt or to assure the holder of such
Guaranteed Debt against loss, (3) to supply funds to or in any other manner
invest in the debtor (including any agreement to pay for property or services
irrespective of whether such property is received or such services are rendered)
or (4) otherwise to assure a creditor against loss, and (i) all Debt referred to
in clauses (a) through (h) above secured by (or for which the holder of such
Debt has an existing right, contingent or otherwise, to be secured by) any Lien
on property (including, without limitation, accounts and contract rights) owned
by such Person, even though such Person has not assumed or become liable for the
payment of such Debt; provided, that Debt shall not include transactions in the
ordinary course of business by the Company or its directly or indirectly held
Subsidiaries with customers and vendors in the form of (x) commitments to lend
or loans to customers that are repayable either over an agreed period of time or
at the time of purchases by the customers of products of the Company or its
Subsidiaries and (y) advances made to vendors that are treated either repayable
over a period of time or as advance payments for products to be purchased by the
Company or its Subsidiaries from the vendor.
     “Default” means any Event of Default or any event that would constitute an
Event of Default but for the requirement that notice be given or time elapse or
both.
     “Default Interest” has the meaning specified in Section 2.07(b).
     “Defaulting Lender” means any Lender that (a) has failed to fund any
portion of the Advances or participations in Letters of Credit required to be
funded by it hereunder within three Business Days of the date required to be
funded by it hereunder unless such failure has been cured, (b) has otherwise
failed to pay over to the Agent or any other Lender any other amount required to
be paid by it hereunder within three Business Days of the date when due, unless
the subject of a good faith dispute or unless such failure has been cured,
(c) has notified the Borrower or the Agent in writing, or has otherwise
indicated through a written statement or public announcement, that it does not
intend to fund the Advances or participation in Letters of Credit as required
hereunder or that it does not intend to comply with its funding obligations
generally under agreements in which it commits to extend credit or has failed to
confirm in writing to the Borrowers and the Agent such Lender’s intention to
fund Advances and participations in Letters of Credit as required hereunder
within ten (10) Business Days after receipt of a written request for such
confirmation from the Borrowers or the Agent, or (d) has been or a Parent
Company of such Lender has been deemed insolvent or become the subject of
bankruptcy or insolvency or similar proceeding or the appointment of the Federal
Deposit Insurance Corporation or other receiver, custodian, conservator, trustee
or similar official with respect to such Lender’s business or properties;
provided that, for the avoidance of doubt, a Lender shall not be Defaulting
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or a Parent Company of such Lender or the exercise of control
over such Lender or a Parent Company of such Lender by a governmental authority
or an instrumentality thereof. Any determination that a Lender is a Defaulting
Lender under clauses (a) through (d) above will be made by the Agent in its sole
discretion acting in good faith. The Agent will promptly send to all parties
hereto a copy of any notice to the Borrowers provided for in this definition.

6



--------------------------------------------------------------------------------



 



     “Designated Subsidiary” means any Subsidiary organized within the United
States, directly or indirectly wholly owned by the Company and designated after
the date of this Agreement for borrowing privileges hereunder pursuant to
Section 9.12.
     “Designation Letter” means a letter entered into by a Designated
Subsidiary, the Company and the Agent, in substantially the form of Exhibit E
hereto, pursuant to which such Designated Subsidiary shall become a Borrower
hereunder in accordance with Section 9.12.
     “Disclosed Litigation” has the meaning specified in Section 3.01(b).
     “Domestic Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Domestic Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or in the Assignment and
Acceptance pursuant to which it became a Lender, or such other office of such
Lender as such Lender may from time to time specify to the Borrowers and the
Agent.
     “Domestic Subsidiary” means each Subsidiary of the Company organized in the
United States or a political subdivision thereof.
     “Effective Date” has the meaning specified in Section 3.01.
     “Eligible Assignee” means (i) a Lender; (ii) an Affiliate of a Lender; and
(iii) any other Person (unless such Person is taking delivery of an assignment
in connection with physical settlement of a credit derivative transaction)
approved by the Agent and, unless an Event of Default has occurred and is
continuing at the time any assignment is effected in accordance with
Section 9.07, the Company, such approval not to be unreasonably withheld or
delayed; provided, however, that neither the Company nor an Affiliate of the
Company shall qualify as an Eligible Assignee.
     “Environmental Action” means any action, suit, demand, demand letter,
claim, notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment, including, without limitation, (a) by any governmental or
regulatory authority for enforcement, cleanup, removal, response, remedial or
other actions or damages, and (b) by any governmental or regulatory authority or
any third party for damages, contribution, indemnification, cost recovery,
compensation or injunctive relief.
     “Environmental Law” means any federal, state, local or foreign statute,
law, ordinance, rule, regulation, code, order, judgment, decree or judicial or
agency interpretation, policy or guidance relating to pollution or protection of
the environment, health, safety or natural resources, including, without
limitation, those relating to the use, handling, transportation, treatment,
storage, disposal, release or discharge of Hazardous Materials.
     “Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and the regulations promulgated and rulings issued
thereunder.
     “ERISA Affiliate” means any Person that for purposes of Title IV of ERISA
is a member of the Company’s controlled group, or under common control with the
Company, within the meaning of Section 414 of the Internal Revenue Code.

7



--------------------------------------------------------------------------------



 



     “ERISA Event” means (a) (i) the occurrence of a reportable event, within
the meaning of Section 4043 of ERISA, with respect to any Plan unless the 30-day
notice requirement with respect to such event has been waived by the PBGC, or
(ii) the requirements of subsection (1) of Section 4043(b) of ERISA (without
regard to subsection (2) of such Section) are met with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) the application for a minimum funding waiver with respect to a
Plan; (c) the provision by the administrator of any Plan of a notice of intent
to terminate such Plan pursuant to Section 4041(a)(2) of ERISA (including any
such notice with respect to a plan amendment referred to in Section 4041(e) of
ERISA); (d) the cessation of operations at a facility of the Company or any
ERISA Affiliate in the circumstances described in Section 4062(e) of ERISA;
(e) the withdrawal by the Company or any ERISA Affiliate from a Multiple
Employer Plan during a plan year for which it was a substantial employer, as
defined in Section 4001(a)(2) of ERISA; (f) the conditions for the imposition of
a lien under Section 302(f) of ERISA shall have been met with respect to any
Plan; (g) the adoption of an amendment to a Plan requiring the provision of
security to such Plan pursuant to Section 307 of ERISA; or (h) the institution
by the PBGC of proceedings to terminate a Plan pursuant to Section 4042 of
ERISA, or the occurrence of any event or condition described in Section 4042 of
ERISA that constitutes grounds for the termination of, or the appointment of a
trustee to administer, a Plan.
     “Eurocurrency Liabilities” has the meaning assigned to that term in
Regulation D of the Federal Reserve Board, as in effect from time to time.
     “Eurodollar Lending Office” means, with respect to any Lender, the office
of such Lender specified as its “Eurodollar Lending Office” opposite its name on
Schedule I hereto or in the Assumption Agreement or in the Assignment and
Acceptance pursuant to which it became a Lender (or, if no such office is
specified, its Domestic Lending Office), or such other office of such Lender as
such Lender may from time to time specify to the Borrowers and the Agent.
     “Eurodollar Rate” means, with respect to any Interest Period for any
Eurodollar Rate Advance, an interest rate per annum equal to the rate per annum
obtained by dividing (a) the rate determined by the Agent to be the offered rate
for deposits in U.S. dollars for the applicable Interest Period appearing on the
Reuters LIBOR01 Page as of 11:00 a.m., London time, on the second full Business
Day next preceding the first day of each Interest Period by (b)(i) a percentage
equal to 100% minus (ii) the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Federal Reserve Board for determining the maximum reserve
requirement (including any emergency, supplemental or other marginal reserve
requirement) for a member bank of the Federal Reserve System in New York City
with respect to liabilities or assets consisting of or including Eurocurrency
Liabilities (or with respect to any other category of liabilities that includes
deposits by reference to which the Eurodollar Rate is determined) having a term
equal to such Interest Period. In the event that such rate does not appear on
the Reuters LIBOR01 Page (or otherwise on the Reuters screen), the Eurodollar
Rate for the purposes of this definition shall be determined by reference to
such other comparable publicly available service for displaying such rates as
may be selected by the Agent, or, in the absence of such availability, the
Eurodollar Rate shall be the rate of interest determined by the Agent to be the
rate per annum at which deposits in U.S. dollars are offered by the principal
office of Citibank in London to major banks in the London interbank market at
11:00 a.m. (London time) two Business Days before the first day of such Interest
Period in an amount substantially equal to the Eurodollar Rate Advance of
Citibank for a period equal to such Interest Period.
     “Eurodollar Rate Advance” means an Advance that bears interest as provided
in Section 2.07(a)(ii).

8



--------------------------------------------------------------------------------



 



     “Events of Default” has the meaning specified in Section 6.01.
     “Facility” means the Revolving Credit Facility or the Letter of Credit
Facility.
     “Facility Increase” shall have the meaning assigned to such term in Section
2.18.
     “Facility Increase Date” shall have the meaning assigned to such term in
Section 2.18.
     “Facility Increase Notice” shall mean a notice from the Borrowers to the
Agent requesting a Facility Increase.
     “Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.
     “Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.
     “Foreign Assets” means those assets of the Company or any of its
Subsidiaries that (a) consist of capital stock or other equity interests of
Subsidiaries that are not Domestic Subsidiaries, (b) are assets owned by
Subsidiaries that are not Domestic Subsidiaries or (c) are located outside of
the United States.
     “GAAP” has the meaning specified in Section 1.03.
     “Governmental Authority” means any nation, sovereign or government, any
state or other political subdivision thereof and any entity or authority
exercising executive, legislative, judicial, regulatory or administrative
functions of or generally pertaining to government, including any central bank
or stock exchange and any supranational bodies such as the European Union or the
European Central Bank.
     “Guaranteed Obligations” has the meaning specified in Section 7.01.
     “Guaranty” means the guaranty of the Company set forth in Article VII.
     “Hazardous Materials” means (a) petroleum and petroleum products,
byproducts or breakdown products, radioactive materials, asbestos-containing
materials, polychlorinated biphenyls and radon gas and (b) any other chemicals,
materials or substances designated, classified or regulated as hazardous or
toxic or as a pollutant or contaminant, under any Environmental Law.

    “Increase Date” has the meaning specified in Section 2.18(a).

    “Increasing Lender” has the meaning specified in Section 2.18(b).

    “Initial Issuing Banks” has the meaning specified in the preamble hereto.

    “Initial Lenders” has the meaning specified in the preamble hereto.

9



--------------------------------------------------------------------------------



 



     “Information Memorandum” means the information memorandum dated June 25,
2010 used by the Agent in connection with the syndication of the Commitments.
     “Interest Period” means, for each Eurodollar Rate Advance comprising part
of the same Borrowing, the period commencing on the date of such Eurodollar Rate
Advance or the date of the Conversion of any Base Rate Advance into such
Eurodollar Rate Advance and ending on the last day of the period selected by the
applicable Borrower pursuant to the provisions below and, thereafter, with
respect to Eurodollar Rate Advances, each subsequent period commencing on the
last day of the immediately preceding Interest Period and ending on the last day
of the period selected by such Borrower pursuant to the provisions below. The
duration of each such Interest Period shall be one, two, three or six months,
and subject to clause (c) of this definition, nine or twelve months, as such
Borrower may, upon notice received by the Agent not later than 11:00 A.M. (New
York City time) on the third Business Day prior to the first day of such
Interest Period, select; provided, however, that:
     (a) such Borrower may not select any Interest Period that ends after the
Termination Date;
     (b) Interest Periods commencing on the same date for Eurodollar Rate
Advances comprising part of the same Borrowing shall be of the same duration;
     (c) in the case of any such Borrowing, such Borrower shall not be entitled
to select an Interest Period having a duration of nine or twelve months unless,
by 2:00 P.M. (New York City time) on the third Business Day prior to the first
day of such Interest Period, each Lender notifies the Agent that such Lender
will be providing funding for such Borrowing with such Interest Period (the
failure of any such Lender to so respond by such time being deemed for all
purposes of this Agreement as an objection by such Lender to the requested
duration of such Interest Period); provided that, if any or all of the Lenders
object to the requested duration of such Interest Period, the duration of the
Interest Period for such Borrowing shall be one, two, three or six months, as
specified by the Borrower requesting such Borrowing in the applicable Notice of
Borrowing as the desired alternative to an Interest Period of nine or twelve
months;
     (d) whenever the last day of any Interest Period would otherwise occur on a
day other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
     (e) whenever the first day of any Interest Period occurs on a day of an
initial calendar month for which there is no numerically corresponding day in
the calendar month that succeeds such initial calendar month by the number of
months equal to the number of months in such Interest Period, such Interest
Period shall end on the last Business Day of such succeeding calendar month.
     “Internal Revenue Code” means the Internal Revenue Code of 1986, as amended
from time to time, and the regulations promulgated and rulings issued
thereunder.”
     “Invested Amounts” means the amounts invested by investors that are not
Affiliates of the Company in connection with a Permitted Receivables Financing
and paid to the Company or any of its Subsidiaries, as reduced by the aggregate
amounts received by such investors from the payment of receivables and applied
to reduce such invested amounts.

10



--------------------------------------------------------------------------------



 



     “Investment” in any Person means any loan or advance to such Person, any
purchase or other acquisition of any capital stock, warrants, rights, options,
obligations or other securities or all or substantially all of the assets of
such Person, any capital contribution to such Person or any other investment in
such Person, including, without limitation, any arrangement pursuant to which
the investor incurs Debt of the types referred to in clauses (g) and (h) of the
definition of “Debt” in respect of such Person.
     “Issuing Bank” means an Initial Issuing Bank party to this Agreement or any
Eligible Assignee to which a portion of the Letter of Credit Commitment
hereunder has been assigned pursuant to Section 9.07 so long as such Eligible
Assignee expressly agrees to perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as an Issuing Bank and notifies the Agent of its Applicable Lending Office
(which information shall be recorded by the Agent in the Register), for so long
as the Initial Issuing Bank or Eligible Assignee, as the case may be, shall have
a Letter of Credit Commitment.
     “L/C Cash Collateral Account” means an interest-bearing cash collateral
account to be established and maintained by the Agent, over which the Agent
shall have sole dominion and control, upon terms as may be satisfactory to the
Agent.
     “L/C Related Documents” has the meaning specified in Section 2.06(b)(i).
     “Lenders” means the Initial Lenders parties to this Agreement, each Issuing
Bank, each Assuming Lender that shall become a party hereto pursuant to
Section 2.18 and each Person that shall become a party hereto pursuant to
Section 9.07.
     “Letter of Credit Agreement” shall have the meaning specified in
Section 2.03(a).
     “Letter of Credit Commitment” means as to any Issuing Bank (a) the amount
set forth opposite such Issuing Bank’s name on Schedule I hereto under the
caption “Letter of Credit Commitment” or (b) if such Issuing Bank has entered
into one or more Assignment and Acceptances, the amount set forth for such
Issuing Bank in the Registrar maintained by the Agent pursuant to
Section 9.07(d) as such Issuing Bank’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.05.
     “Letter of Credit Facility” means, at any time, an amount equal to the
lesser of (a) the aggregate amount of the Issuing Banks’ Letter of Credit
Commitments at such time and (b) $100,000,000, as such amount may be reduced at
or prior to such time pursuant to Section 2.05.
     “Letters of Credit” has the meaning specified in Section 2.01(b).
     “Lien” means any lien, security interest or other charge or encumbrance of
any kind, including, without limitation, the lien or retained security title of
a conditional vendor and any security interest or mortgage granted in real
property.
     “Loan Documents” means this Agreement, the Notes and the other L/C Related
Documents.
     “Loan Parties” means the Company and each other Borrower.
     “Marketable Securities” means any of the following, to the extent owned by
the Company or any of its Subsidiaries free and clear of all Liens and having a
maturity of not greater than

11



--------------------------------------------------------------------------------



 



360 days from the date of acquisition thereof: (a) readily marketable direct
obligations of the Government of the United States or any agency or
instrumentality thereof or obligations unconditionally guaranteed by the full
faith and credit of the Government of the United States, (b) insured
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c), is organized under
the laws of the United States or any State thereof and has combined capital and
surplus of at least $1 billion, (c) commercial paper in an aggregate amount of
no more than $10,000,000 per issuer outstanding at any time, issued by any
corporation organized under the laws of any State of the United States and rated
at least “Prime-1” (or the then equivalent grade) by Moody’s or “A-1” (or the
then equivalent grade) by S&P, (d) fully collateralized repurchase agreements
having a term of not more than 30 days and covering securities described in
subsection (a) above entered into with any Lender or bank meeting the
qualifications specified in (b) above or (e) investments in money market funds
substantially all of the assets of which are comprised of securities described
in subsection (a) through (d) above.
     “Material Adverse Change” means any material adverse change in the
business, condition (financial or otherwise) or results of operations of the
Company and its Subsidiaries taken as a whole.
     “Material Adverse Effect” means a material adverse effect on (a) the
business, condition (financial or otherwise) or operations of the Company and
its Subsidiaries taken as a whole, (b) the rights and remedies of the Agent or
any Lender under this Agreement or any Note or (c) the ability of any Borrower
to perform its obligations under this Agreement or any Note.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Company or any ERISA Affiliate is
making or accruing an obligation to make contributions, or has within any of the
preceding five plan years made or accrued an obligation to make contributions.
     “Multiple Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and at least one Person other than the Company
and the ERISA Affiliates or (b) was so maintained and in respect of which the
Company or any ERISA Affiliate could have liability under Section 4064 or 4069
of ERISA in the event such plan has been or were to be terminated.
     “Note” means a promissory note of a Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.16 in substantially
the form of Exhibit A hereto, evidencing the aggregate indebtedness of such
Borrower to such Lender resulting from the Advances made by such Lender.
     “Notice of Borrowing” has the meaning specified in Section 2.02(a).
     “Notice of Issuance” has the meaning specified in Section 2.03(a).
     “Other Taxes” has the meaning specified in Section 2.14(b).
     “Parent Company” means, with respect to a Lender, the bank holding company
(as defined in Federal Reserve Board Regulation Y), if any, of such Lender,
and/or any Person owning, beneficially or of record, directly or indirectly, a
majority of the Stock of such Lender.
     “PBGC” means the Pension Benefit Guaranty Corporation (or any successor).

12



--------------------------------------------------------------------------------



 



     “Permitted Receivables Financing” means the limited recourse sale (or other
transfer) of accounts receivable by the Company or any of its Subsidiaries in
connection with the securitization thereof, which sale (or other transfer) is
non-recourse to the extent customary in securitizations and consistent with past
practice and which is upon terms and conditions reasonably satisfactory to the
Agent; provided, that the sum of, without duplication, (a) the aggregate
Invested Amounts and (b) the outstanding principal amount of obligations secured
by receivables (and related assets) for all such Permitted Receivables
Financings shall not exceed $250,000,000 at any time outstanding.
     “Person” means an individual, partnership, corporation (including a
business trust), joint stock company, trust, unincorporated association, joint
venture, limited liability company or other entity, or a government or any
political subdivision or agency thereof.
     “Plan” means a Single Employer Plan or a Multiple Employer Plan.
     “Platform” has the meaning specified in Section 9.02(c).
     “Post Petition Interest” has the meaning specified in Section 7.05(b).
     “Public Debt Rating” means, as of any date, the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Company or,
if either of S&P or Moody’s has issued more than one such rating, the lowest
such rating issued by such rating agency. For purposes of the foregoing, (a) if
only one of S&P and Moody’s shall have in effect a Public Debt Rating, the
Applicable Margin and the Applicable Facility Fee Rate shall be determined by
reference to the available rating; (b) if neither S&P nor Moody’s shall have in
effect a Public Debt Rating, the Applicable Margin and the Applicable Facility
Fee Rate will be set in accordance with Level 5 under the definition of
“Applicable Margin” or Applicable Facility Fee Rate”, as the case may be; (c) if
any rating established by S&P or Moody’s shall be changed, such change shall be
effective as of the date on which such change is first announced publicly by the
rating agency making such change; (d) if S&P or Moody’s shall change the basis
on which ratings are established, each reference to the Public Debt Rating
announced by S&P or Moody’s, as the case may be, shall refer to the then
equivalent rating by S&P or Moody’s, as the case may be; and (e) if the ratings
established by S&P and Moody’s shall fall within different levels, the
Applicable Margin and the Applicable Facility Fee Rate shall be based upon the
higher rating, unless the lower of such ratings is more than one level below the
higher of such ratings, in which case the Applicable Margin and the Applicable
Facility Fee Rate shall be based upon the level that is one level above the
lower of such ratings.
     “Ratable Share” of any amount means, with respect to any Revolving Credit
Lender at any time, the product of (a) a fraction, the numerator of which is the
amount of such Lender’s Revolving Credit Commitment at such time and the
denominator of which is the aggregate Revolving Credit Commitments at such time
and (b) such amount.
     “Receivables Subsidiary” means a Domestic Subsidiary of the Company that
has as its sole purpose to engage in, and engages solely in, Permitted
Receivables Financings permitted under this Agreement.
     “Register” has the meaning specified in Section 9.07(d).
     “Required Lenders” means at any time Lenders owed at least a majority in
interest of the sum of (a) the aggregate principal amount of the Advances
outstanding at such time, (b) the aggregate Available Amount of all Letters of
Credit outstanding at such time; and (c) the aggregate Unused

13



--------------------------------------------------------------------------------



 



Revolving Credit Commitments at such time. For purposes of this definition, the
Available Amount of each Letter of Credit shall be considered to be owed to the
Revolving Credit Lenders ratably in accordance with their respective Revolving
Credit Commitments. A Defaulting Lender shall not be included in the calculation
of “Required Lenders.”
     “Revolving Credit Commitment” means as to any Lender (a) the amount set
forth opposite such Lender’s name on Schedule I hereto as such Lender’s
“Revolving Credit Commitment”, (b) if such Lender has become a Lender hereunder
pursuant to an Assumption Agreement, the amount set forth in such Assumption
Agreement or (c) if such Lender has entered into any Assignment and Acceptance,
the amount set forth for such Lender in the Register maintained by the Agent
pursuant to Section 9.07(d), as such amount may be reduced pursuant to
Section 2.05 or increased pursuant to Section 2.18.
     “Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Lenders’ Revolving Credit Commitments at such time.
     “Revolving Credit Lender” means any Lender that has a Revolving Credit
Commitment.
     “S&P” means Standard & Poor’s, a division of The McGraw-Hill Companies,
Inc.
     “Single Employer Plan” means a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (a) is maintained for employees of the
Company or any ERISA Affiliate and no Person other than the Company and the
ERISA Affiliates or (b) was so maintained and in respect of which the Company or
any ERISA Affiliate could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
     “Stock” means shares of capital stock (whether denominated as common stock
or preferred stock), beneficial, partnership or membership interests,
participations or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity,
whether voting or non-voting.
     “Subordinated Obligations” has the meaning specified in Section 7.05.
     “Subsidiary” of any Person means any corporation, partnership, joint
venture, limited liability company, trust or estate of which (or in which) more
than 50% of (a) the issued and outstanding capital stock having ordinary voting
power to elect a majority of the Board of Directors of such corporation
(irrespective of whether at the time capital stock of any other class or classes
of such corporation shall or might have voting power upon the occurrence of any
contingency), (b) the interest in the capital or profits of such limited
liability company, partnership or joint venture or (c) the beneficial interest
in such trust or estate is at the time directly or indirectly owned or
controlled by such Person, by such Person and one or more of its other
Subsidiaries or by one or more of such Person’s other Subsidiaries.
     “Taxes” has the meaning specified in Section 2.14(a).
     “Termination Date” means the earlier of (a) July 19, 2015 and (b) the date
of termination in whole of the Commitments pursuant to Section 2.05 or 6.01.
     “Type” refers to the distinction between Base Rate Advances and Eurodollar
Rate Advances.

14



--------------------------------------------------------------------------------



 



     “Unused Revolving Credit Commitment” means, with respect to each Revolving
Credit Lender at any time, (a) such Lender’s Revolving Credit Commitment at such
time minus (b) the sum of (i) the aggregate principal amount of all Advances
made by such Lender (in its capacity as a Revolving Credit Lender) and
outstanding at such time, plus (ii) such Lender’s Ratable Share of the aggregate
Available Amount of all the Letters of Credit outstanding at such time.
     “Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
     Section 1.02. Computation of Time Periods. In this Agreement in the
computation of periods of time from a specified date to a later specified date,
the word “from” means “from and including” and the words “to” and “until” each
mean “to but excluding”.
     Section 1.03. Accounting Terms. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with generally accepted accounting principles in the United States,
as in effect from time to time (“GAAP”); provided that, if the Company notifies
the Agent that the Company requests an amendment to any provision hereof as a
result of a change in GAAP or in the application thereof on the operation of
such provision (or if the Agent notifies the Company that the Required Lenders
request an amendment to any provision hereof for such purpose), regardless of
whether any such notice is given before or after such change in GAAP or in the
application thereof, then such provision shall be interpreted on the basis of
GAAP in effect and applied immediately before such change shall have become
effective until such notice shall have been withdrawn or such provision amended
in accordance herewith.
ARTICLE II
AMOUNTS AND TERMS OF THE ADVANCES AND LETTERS OF CREDIT
     Section 2.01. The Advances and Letters of Credit. (a) Advances. Each
Revolving Credit Lender severally agrees, on the terms and conditions
hereinafter set forth, to make Advances to the Borrowers from time to time on
any Business Day during the period from the Effective Date until the Termination
Date in an amount not to exceed at any time such Lender’s Unused Revolving
Credit Commitment. Each Borrowing shall be in an amount not less than the
Borrowing Minimum or a Borrowing Multiple in excess thereof and shall consist of
Advances of the same Type made on the same day by the Revolving Credit Lenders
ratably according to their respective Revolving Credit Commitments. Within the
limits of each Revolving Credit Lender’s Revolving Credit Commitment, the
Borrowers may borrow under this Section 2.01(a), prepay pursuant to Section 2.10
and reborrow under this Section 2.01(a).
     (b) Letters of Credit. Each Issuing Bank agrees, on the terms and
conditions hereinafter set forth, to issue letters of credit (each, a “Letter of
Credit”) for the account of any Borrower from time to time on any Business Day
during the period from the Effective Date until 30 days before the Termination
Date in an aggregate Available Amount (i) for all Letters of Credit issued by
each Issuing Bank not to exceed at any time the lesser of (x) the Letter of
Credit Facility at such time and (y) such Issuing Bank’s Letter of Credit
Commitment at such time and (ii) for each such Letter of Credit not to exceed an
amount equal to the aggregate Unused Revolving Credit Commitments of the
Revolving Credit Lenders at such time. Each Letter of Credit shall be in a face
amount of $1,000,000 or more. No Letter of Credit shall have an expiration date
(including all rights of the applicable Borrower or the beneficiary to require
renewal) later than the earlier of (x) the date that is one year after the date
of issuance thereof or

15



--------------------------------------------------------------------------------



 



(y) 10 Business Days prior to the Termination Date. Within the limits referred
to above, the Borrowers may request the issuance of Letters of Credit under this
Section 2.01(b), repay any Advances resulting from drawings thereunder pursuant
to Section 2.03(c) and request the issuance of additional Letters of Credit
under this Section 2.01(b). Each letter of credit listed on Schedule 2.01(b)
shall be deemed to constitute a Letter of Credit issued hereunder, and each
Lender that is an issuer of such a Letter of Credit shall, for purposes of
Section 2.03, be deemed to be an Issuing Bank for each such letter of credit,
provided that any renewal or replacement of any such letter of credit shall be
issued by an Issuing Bank pursuant to the terms of this Agreement.
     Section 2.02. Making the Advances. (a) Except as otherwise provided in
Section 2.03(c), each Borrowing shall be made on notice, given not later than
(x) 11:00 A.M. (New York City time) on the third Business Day prior to the date
of the proposed Borrowing in the case of a Borrowing consisting of Eurodollar
Rate Advances or (y) 11:00 A.M. (New York City time) on the date of the proposed
Borrowing in the case of a Borrowing consisting of Base Rate Advances, by the
applicable Borrower to the Agent, which shall give to each Lender prompt notice
thereof by email or facsimile. Each such notice of a Borrowing (a “Notice of
Borrowing”) shall be by telephone, confirmed immediately in writing, or email or
facsimile in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date and Facility of such Borrowing, (ii) Type of Advances
comprising such Borrowing, (iii) aggregate amount of such Borrowing, and (iv) in
the case of a Borrowing consisting of Eurodollar Rate Advances, initial Interest
Period for each such Advance. Each Lender shall, before 1:00 P.M. (New York City
time) on the date of such Borrowing, make available for the account of its
Applicable Lending Office to the Agent at the Agent’s Account, in same day
funds, such Lender’s ratable portion of such Borrowing. After the Agent’s
receipt of such funds and upon fulfillment of the applicable conditions set
forth in Section 3.03, the Agent shall make such funds available to the Borrower
that requested such Advance by depositing such funds to such account as such
Borrower shall specify.
     (b) Anything in subsection (a) above to the contrary notwithstanding,
(i) the Borrowers may not select Eurodollar Rate Advances for any Borrowing if
the aggregate amount of such Borrowing is less than the Borrowing Minimum or if
the obligation of the Lenders to make Eurodollar Rate Advances shall then be
suspended pursuant to Section 2.08 or 2.12 and (ii) the Eurodollar Rate Advances
may not be outstanding as part of more than fifteen separate Borrowings.
     (c) Each Notice of Borrowing shall be irrevocable and binding on the
Borrower giving such Notice. In the case of any Borrowing that the related
Notice of Borrowing specifies is to be comprised of Eurodollar Rate Advances,
the Borrower giving such Notice shall indemnify each Lender against any loss,
cost or expense incurred by such Lender as a result of any failure to fulfill on
or before the date specified in such Notice of Borrowing for such Borrowing the
applicable conditions set forth in Section 3.03, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by such Lender to fund the Advance to be
made by such Lender as part of such Borrowing when such Advance, as a result of
such failure, is not made on such date.
     (d) Unless the Agent shall have received notice from a Lender prior to the
date of any Borrowing under a Facility under which such Lender has a Commitment
that such Lender, contrary to its Commitment, will not make available to the
Agent such Lender’s ratable portion of such Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of such
Borrowing in accordance with subsection (a) of this Section 2.02 and the Agent
may, in reliance upon such assumption, make available to the applicable Borrower
on such date a corresponding amount. If and to the extent that such Lender shall
not have so made such ratable portion available to the Agent, such Lender and
such Borrower severally agree to repay without duplication to the Agent
forthwith on demand such corresponding amount together with interest thereon,
for each day from the date such amount is

16



--------------------------------------------------------------------------------



 



made available to such Borrower until the date such amount is repaid to the
Agent, at (i) in the case of such Borrower, the interest rate applicable at the
time to Advances comprising such Borrowing and (ii) in the case of such Lender,
the Federal Funds Rate. If such Lender shall repay to the Agent such
corresponding amount, such amount so repaid shall constitute such Lender’s
Advance as part of such Borrowing for purposes of this Agreement.
     (e) The failure of any Lender to make the Advance to be made by it as part
of any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Advance on the date of such Borrowing, but no Lender shall
be responsible for the failure of any other Lender to make the Advance to be
made by such other Lender on the date of any Borrowing. Nothing herein shall be
deemed to prejudice any rights which any Borrower may have against a Lender as a
result of any default by a Lender hereunder.
     Section 2.03. Issuance of and Drawings and Reimbursement Under Letters of
Credit. (a) Request for Issuance. Each Letter of Credit shall be issued upon
notice, given not later than 1:00 P.M. (New York City time) on the fifth
Business Day prior to the date of the proposed issuance of such Letter of Credit
(or on such shorter notice as the applicable Issuing Bank may agree), by any
Borrower to any Issuing Bank, and such Issuing Bank shall give the Agent, prompt
notice thereof by email or facsimile. Each such notice of issuance of a Letter
of Credit (a “Notice of Issuance”) shall be by telephone, confirmed immediately
in writing, or email or facsimile, specifying therein the requested (i) date of
such issuance (which shall be a Business Day), (ii) Available Amount of such
Letter of Credit, (iii) expiration date of such Letter of Credit (which shall
not be later one year after the issuance thereof), (iv) name and address of the
beneficiary of such Letter of Credit and (v) form of such Letter of Credit, and
shall be accompanied by such customary application and agreement for letter of
credit as such Issuing Bank may specify to the Borrower requesting such issuance
for use in connection with such requested Letter of Credit (a “Letter of Credit
Agreement”). If the requested form of such Letter of Credit is acceptable to
such Issuing Bank in its sole discretion, such Issuing Bank will, upon
fulfillment of the applicable conditions set forth in Article III, make such
Letter of Credit available to the Borrower requesting such issuance at its
office referred to in Section 9.02 or as otherwise agreed with such Borrower in
connection with such issuance. In the event and to the extent that the
provisions of any Letter of Credit Agreement shall conflict with this Agreement,
the provisions of this Agreement shall govern.
     (b) Participations. By the issuance of a Letter of Credit (or an amendment
to a Letter of Credit increasing the amount thereof) and without any further
action on the part of the applicable Issuing Bank or the Revolving Credit
Lenders, such Issuing Bank hereby grants to each Revolving Credit Lender, and
each Revolving Credit Lender hereby acquires from such Issuing Bank, a
participation in such Letter of Credit equal to such Lender’s Ratable Share of
the aggregate amount available to be drawn under such Letter of Credit. The
Borrowers hereby agree to each such participation. In consideration and in
furtherance of the foregoing, each Revolving Credit Lender hereby absolutely and
unconditionally agrees to pay to the Agent, for the account of such Issuing
Bank, such Lender’s Ratable Share of each drawing made under a Letter of Credit
funded by such Issuing Bank and not reimbursed by the applicable Borrower on the
date made, or of any reimbursement payment required to be refunded to a Borrower
for any reason. Each Revolving Credit Lender acknowledges and agrees that its
obligation to acquire participations pursuant to this paragraph in respect of
Letters of Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Revolving Credit Commitments, and that each such payment
shall be made without any offset, abatement, withholding or reduction
whatsoever. Each Revolving Credit Lender further acknowledges and agrees that
its participation in each Letter of Credit will be automatically adjusted to
reflect such Lender’s Ratable Share of the Available Amount of such Letter of
Credit at each time such Lender’s Revolving

17



--------------------------------------------------------------------------------



 



Credit Commitment is amended pursuant to a Commitment Increase in accordance
with Section 2.18, an assignment in accordance with Section 9.07 or otherwise
pursuant to this Agreement.
     (c) Drawing and Reimbursement. The payment by an Issuing Bank of a draft
drawn under any Letter of Credit shall constitute for all purposes of this
Agreement the making by any such Issuing Bank of an Advance, which shall be a
Base Rate Advance, in the amount of such draft. Each Issuing Bank shall give
prompt notice (and such Issuing Bank will use its commercially reasonable
efforts to deliver such notice within one Business Day) of each drawing under
any Letter of Credit issued by it to the applicable Borrower and the Agent. Upon
written demand by such Issuing Bank, with a copy of such demand to the Agent,
each Revolving Credit Lender shall pay to the Agent such Lender’s Ratable Share
of such outstanding Advance, by making available for the account of its
Applicable Lending Office to the Agent for the account of such Issuing Bank, by
deposit to the Agent’s Account, in same day funds, an amount equal to the
portion of the outstanding principal amount of such Advance to be funded by such
Lender. Promptly after receipt thereof, the Agent shall transfer such funds to
such Issuing Bank. Each Revolving Credit Lender agrees to fund its Ratable Share
of an outstanding Advance on (i) the Business Day on which demand therefor is
made by such Issuing Bank, provided that notice of such demand is given not
later than 11:00 A.M. (New York City time) on such Business Day, or (ii) the
first Business Day next succeeding such demand if notice of such demand is given
after such time. If and to the extent that any Revolving Credit Lender shall not
have so made the amount of such Advance available to the Agent, such Lender
agrees to pay to the Agent forthwith on demand such amount together with
interest thereon, for each day from the date of demand by any such Issuing Bank
until the date such amount is paid to the Agent, at the Federal Funds Rate for
its account or the account of such Issuing Bank, as applicable. If such
Revolving Credit Lender shall pay to the Agent such amount for the account of
any such Issuing Bank on any Business Day, such amount so paid in respect of
principal shall constitute an Advance made by such Lender on such Business Day
for purposes of this Agreement, and the outstanding principal amount of the
Advance made by such Issuing Bank shall be reduced by such amount on such
Business Day.
     (d) Letter of Credit Reports. Each Issuing Bank shall furnish (i) to the
Agent on the first Business Day of each month a written report summarizing
issuance and expiration dates of Letters of Credit during the preceding month
and drawings during such month under all Letters of Credit issued by it and
(ii) to the Agent and each Revolving Credit Lender on the first Business Day of
each calendar quarter a written report setting forth the average daily aggregate
Available Amount during the preceding calendar quarter of all Letters of Credit
issued by it.
     (e) Failure to Make Advances. The failure of any Revolving Credit Lender to
make the Advance to be made by it on the date specified in Section 2.03(c) shall
not relieve any other Revolving Credit Lender of its obligation hereunder to
make its Advance on such date, but no Lender shall be responsible for the
failure of any other Revolving Credit Lender to make the Advance to be made by
such other Lender on such date.
     Section 2.04. Fees. (a) Facility Fee. The Borrowers agree to pay to the
Agent for the account of each Revolving Credit Lender a facility fee on the
aggregate amount of such Lender’s Revolving Credit Commitment from the Effective
Date in the case of each Initial Lender and from the effective date specified in
the Assumption Agreement or in the Assignment and Acceptance pursuant to which
it became a Revolving Credit Lender in the case of each other Revolving Credit
Lender until the Termination Date at a rate per annum equal to the Applicable
Facility Fee Rate in effect from time to time, payable in arrears quarterly on
the last day of each March, June, September and December, commencing
September 30, 2010, and on the Termination Date.

18



--------------------------------------------------------------------------------



 



     (b) Letter of Credit Fees. (i) The Borrowers shall pay to the Agent for the
account of each Revolving Credit Lender a commission on such Lender’s Ratable
Share of the average daily aggregate Available Amount of all Letters of Credit
outstanding from time to time at a rate per annum equal to the Applicable Margin
for Eurodollar Rate Advances in effect from time to time, payable in arrears
quarterly on the last day of each March, June, September and December,
commencing September 30, 2010, and on the Termination Date, and after the
Termination Date payable upon demand; provided that the Applicable Margin shall
increase by 2% upon the occurrence and during the continuation of an Event of
Default if the Borrowers are required to pay default interest pursuant to
Section 2.07(b).
          (ii) The Borrowers shall pay to each Issuing Bank for its own account
such reasonable and customary fronting, issuance, presentation, amendment and
other processing fees as may from time to time be agreed in writing between the
Borrowers and such Issuing Bank.
     (c) Agent’s Fees. The Company shall pay to the Agent for its own account
the fees set forth in the fee letter between the Company and the Agent or as may
from time to time be otherwise agreed in writing between the Company and the
Agent.
     Section 2.05. Termination or Reduction of the Commitments. The Company
shall have the right, upon at least three Business Days’ notice to the Agent, to
terminate in whole or permanently reduce ratably in part the Unused Revolving
Credit Commitments, provided that each partial reduction (A) shall be in the
aggregate amount of $10,000,000 or an integral multiple of $1,000,000 in excess
thereof and (B) shall be made ratably among the Revolving Credit Lenders in
accordance with their Revolving Credit Commitments. The Company shall have the
right, upon at least three Business Days’ notice to the Agent, to terminate in
whole or permanently reduce ratably in part the unused Letter of Credit
Commitments, provided that, to the extent practicable, each partial reduction
shall be made ratably among the Issuing Banks in accordance with their Letter of
Credit Commitments.
     Section 2.06. Repayment. (a) Advances. The Borrowers shall repay to the
Agent for the ratable account of the Revolving Credit Lenders on the Termination
Date the aggregate principal amount of the Advances then outstanding.
     (b) Letter of Credit Reimbursements. The obligations of the Borrowers under
this Agreement, any Letter of Credit Agreement and any other agreement or
instrument, in each case, relating to any Letter of Credit shall be
unconditional and irrevocable, and shall be paid strictly in accordance with the
terms of this Agreement, such Letter of Credit Agreement and such other
agreement or instrument under all circumstances, including, without limitation,
the following circumstances (it being understood that any such payment by the
Borrowers is without prejudice to, and does not constitute a waiver of, any
rights the Borrowers might have or might acquire as a result of the payment by
any Revolving Credit Lender of any draft or the reimbursement by the Borrowers
thereof or any claim that a Borrower might have under Section 9.13):
          (i) any lack of validity or enforceability of this Agreement, any
Letter of Credit, any Letter of Credit Agreement or any other agreement or
instrument, in each case, relating thereto (all of the foregoing being,
collectively, the “L/C Related Documents”);
          (ii) any change in the time, manner or place of payment of, or in any
other term of, all or any of the obligations of the Borrowers in respect of any
L/C Related Document or any other amendment or waiver of or any consent to
departure from all or any of the L/C Related Documents;
          (iii) the existence of any claim, set-off, defense or other right that
the Borrowers may have at any time against any beneficiary or any transferee of
a Letter of Credit (or any

19



--------------------------------------------------------------------------------



 



Persons for which any such beneficiary or any such transferee may be acting),
any Issuing Bank, the Agent, any Lender or any other Person, whether in
connection with the transactions contemplated by the L/C Related Documents or
any unrelated transaction;
          (iv) any statement or any other document presented under a Letter of
Credit proving to be forged, fraudulent, invalid or insufficient in any respect
or any statement therein being untrue or inaccurate in any respect;
          (v) payment by any Issuing Bank under a Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit;
          (vi) any exchange, release or non-perfection of any collateral, or any
release or amendment or waiver of or consent to departure from any guarantee,
for all or any of the obligations of the Borrowers in respect of the L/C Related
Documents; or
          (vii) any other circumstance or happening whatsoever, whether or not
similar to any of the foregoing, including, without limitation, any other
circumstance that might otherwise constitute a defense available to, or a
discharge of, the Borrowers or a guarantor.
     Section 2.07. Interest on Advances. (a) Scheduled Interest. The Borrowers
shall pay interest on the unpaid principal amount of each Advance owing to each
Lender from the date of such Advance until such principal amount shall be paid
in full, at the following rates per annum:
          (i) Base Rate Advances. During such periods as such Advance is a Base
Rate Advance, a rate per annum equal at all times to the sum of (x) the Base
Rate in effect from time to time plus (y) the Applicable Margin in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate
Advance shall be Converted or paid in full.
          (ii) Eurodollar Rate Advances. During such periods as such Advance is
a Eurodollar Rate Advance, a rate per annum equal at all times during each
Interest Period for such Advance to the sum of (x) the Eurodollar Rate for such
Interest Period for such Advance plus (y) the Applicable Margin in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Advance shall be Converted
or paid in full.
     (b) Default Interest. Upon the occurrence and during the continuance of an
Event of Default that has not been waived, the Agent may, and upon the request
of the Required Lenders shall, require the Borrowers to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Advance owing to each
Lender, payable in arrears on the dates referred to in clause (a)(i) or (a)(ii)
above, at a rate per annum equal at all times to 2% per annum above the rate per
annum required to be paid on such Advance pursuant to clause (a)(i) or (a)(ii)
above and (ii) to the fullest extent permitted by law, the amount of any
interest, fee or other amount payable hereunder that is not paid when due, from
the date such amount shall be due until such amount shall be paid in full,
payable in arrears on the date such amount shall be paid in full and on demand,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on Base Rate Advances pursuant to clause (a)(i) above;
provided, however, that following acceleration of the Advances pursuant to
Section 6.01, Default Interest shall accrue and be payable hereunder whether or
not previously required by the Agent.

20



--------------------------------------------------------------------------------



 



     Section 2.08. Interest Rate Determination. (a) The Agent shall give prompt
notice to the Borrowers and the Lenders of the applicable interest rate
determined by the Agent for purposes of Section 2.07(a)(i) or (ii).
     (b) If, with respect to any Eurodollar Rate Advances under any Facility,
the Required Lenders notify the Agent that the Eurodollar Rate for any Interest
Period for such Advances will not adequately reflect the cost to such Required
Lenders, as determined in the exercise of each such Lender’s commercially
reasonable discretion, of making, funding or maintaining their respective
Eurodollar Rate Advances for such Interest Period, the Agent shall forthwith so
notify the Borrowers and the Lenders, whereupon (A) the Borrowers will, on the
last day of the then existing Interest Period therefor, either (x) prepay such
Advances or (y) Convert such Advances into Base Rate Advances and (B) the
obligation of the Lenders to make, or to Convert Advances into, Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.
     (c) If any Borrower shall fail to select the duration of any Interest
Period for any Eurodollar Rate Advances in accordance with the provisions
contained in the definition of “Interest Period” in Section 1.01, the Agent will
forthwith so notify such Borrower and the Lenders and such Advances will
automatically, on the last day of the then existing Interest Period therefor,
Convert into Base Rate Advances.
     (d) On the date on which the aggregate unpaid principal amount of
Eurodollar Rate Advances comprising any Borrowing shall be reduced, by payment
or prepayment or otherwise, to less than the Borrowing Minimum, such Advances
shall automatically Convert into Base Rate Advances.
     (e) Upon the occurrence and during the continuance of any Event of Default
that has not been waived, (i) each Eurodollar Rate Advance will automatically,
on the last day of the then existing Interest Period therefor, be Converted into
Base Rate Advances and (ii) the obligation of the Lenders to make, or to Convert
Advances into, Eurodollar Rate Advances shall be suspended.
     Section 2.09. Optional Conversion of Advances. Any Borrower may on any
Business Day, upon notice given to the Agent not later than 11:00 A.M. (New York
City time) on the third Business Day prior to the date of the proposed
Conversion and subject to the provisions of Sections 2.08 and 2.12, Convert any
or all Advances of one Type comprising the same Borrowing made to it into
Advances of the other Type; provided, however, that any Conversion of Eurodollar
Rate Advances into Base Rate Advances shall be made only on the last day of an
Interest Period for such Eurodollar Rate Advances, any Conversion of Base Rate
Advances into Eurodollar Rate Advances shall be in an amount not less than the
minimum amount specified in Section 2.02(b), no Conversion of any Advances shall
result in more separate Borrowings than permitted under Section 2.02(b) and each
Conversion of Advances comprising part of the same Borrowing under any Facility
shall be made ratably among the Lenders in accordance with their Commitments
under such Facility. Each such notice of a Conversion shall, within the
restrictions specified above, specify (i) the date of such Conversion, (ii) the
Advances to be Converted, and (iii) if such Conversion is into Eurodollar Rate
Advances, the duration of the initial Interest Period for each such Advance.
Each notice of Conversion shall be irrevocable and binding on the Borrower
giving such notice.
     Section 2.10. Prepayments of Advances. Any Borrower may, upon notice at
least two Business Days prior to the date of such prepayment, in the case of
Eurodollar Rate Advances, and not later than 11:00 A.M. (New York City time) on
the date of such prepayment, in the case of Base Rate Advances, to the Agent
stating the proposed date and aggregate principal amount of the prepayment, and
if such notice is given, such Borrower shall prepay the outstanding principal
amount of the Advances

21



--------------------------------------------------------------------------------



 



comprising part of the same Borrowing in whole or ratably in part, together with
accrued interest to the date of such prepayment on the principal amount prepaid;
provided, however, that (x) each partial prepayment shall be in an aggregate
principal amount not less than the Borrowing Minimum or a Borrowing Multiple in
excess thereof and (y) in the event of any such prepayment of a Eurodollar Rate
Advance, the applicable Borrower shall be obligated to reimburse the Lenders in
respect thereof pursuant to Section 9.04(c).
     Section 2.11. Increased Costs. (a) If, due to either (i) the introduction
of or any change in or in the interpretation of any law or regulation or
(ii) the compliance with any guideline or request from any central bank or other
governmental authority including, without limitation, any agency of the European
Union or similar monetary or multinational authority (whether or not having the
force of law), there shall be any increase in the cost to any Lender of agreeing
to make or making, funding or maintaining Eurodollar Rate Advances or agreeing
to issue or of issuing or maintaining or participating in Letters of Credit
(excluding for purposes of this Section 2.11 any such increased costs resulting
from taxes (as to which Section 2.14 shall govern)), then the Borrowers shall
from time to time, without premium or penalty, upon written demand by such
Lender (with a copy of such demand to the Agent), pay to the Agent for the
account of such Lender additional amounts sufficient to compensate such Lender
for such increased cost; provided, however, that at such time such Lender shall
be generally assessing such amounts on a non-discriminatory basis against
borrowers under agreements having provisions similar to this Section. A
certificate as to the amount of such increased cost, submitted to the Borrowers
and the Agent by such Lender, shall be conclusive and binding for all purposes,
absent error in the calculation of such amounts.
     (b) If any Lender determines that compliance with any law or regulation or
any guideline or request from any central bank or other governmental authority
(whether or not having the force of law) affects or would affect the amount of
capital required or expected to be maintained by such Lender or any corporation
controlling such Lender (taking into consideration such Lender’s (or such
controlling corporation’s) policies with respect to capital adequacy) and that
the amount of such capital is increased by or based upon the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder and other commitments of this type or the issuance or maintenance of
or participation in the Letters of Credit (or similar contingent obligations),
then, upon written demand by such Lender (with a copy of such demand to the
Agent), the Borrowers shall pay to the Agent for the account of such Lender,
from time to time as specified by such Lender, without premium or penalty,
additional amounts sufficient to compensate such Lender or such corporation in
the light of such circumstances, to the extent that such Lender reasonably
determines such increase in capital to be allocable to the existence of such
Lender’s commitment to lend or to issue or participate in Letters of Credit
hereunder or the issuance or maintenance of or participation in the Letters of
Credit; provided, however, that at such time such Lender shall be generally
assessing such amounts on a non-discriminatory basis against borrowers under
agreements having provisions similar to this Section. A certificate as to such
amounts submitted to the Borrowers and the Agent by such Lender shall be
conclusive and binding for all purposes, absent error in the calculation of such
amounts.
     (c) Each Lender will notify the Company of any change that will entitle
such Lender to compensation under this Section 2.11 as promptly as practicable,
but in any event within 90 days after such Lender obtains knowledge thereof;
provided, however, that, if any Lender fails to give such notice within 90 days
after it obtains knowledge of such change, such Lender shall, with respect to
compensation payable in respect of any costs resulting from such change, only be
entitled to payment for costs incurred from and after the date that such Lender
does give such notice plus, if such change shall have retroactive effect, costs
resulting from such change during the period of retroactive effect thereof. Any
Lender claiming any additional amounts payable pursuant to this Section agrees
to use reasonable efforts (consistent with its internal policy and legal and
regulatory restrictions) to change the jurisdiction of its

22



--------------------------------------------------------------------------------



 



Eurodollar Lending Office if the making of such a change would avoid the need
for, or reduce the amount of, any such additional amounts that may thereafter
accrue and would not, in the reasonable judgment of such Lender, be otherwise
disadvantageous to such Lender.
     Section 2.12. Illegality. Notwithstanding any other provision of this
Agreement, if any Lender shall notify the Agent that the introduction of or any
change in or in the interpretation of any law or regulation makes it unlawful,
or any central bank or other governmental authority asserts that it is unlawful,
for any Lender or its Eurodollar Lending Office to perform its obligations
hereunder to make Eurodollar Rate Advances or to fund or maintain Eurodollar
Rate Advances hereunder, (a) each Eurodollar Rate Advance under the Facility
under which such Lender has a Commitment will automatically, upon such demand,
be Converted into a Base Rate Advance and (b) the obligation of the Lenders to
make Eurodollar Rate Advances or to Convert Advances into Eurodollar Rate
Advances shall be suspended until the Agent shall notify the Borrowers and the
Lenders that the circumstances causing such suspension no longer exist.
     Section 2.13. Payments and Computations. (a) The Borrowers shall make each
payment hereunder, irrespective of any right of counterclaim or set-off, not
later than 11:00 A.M. (New York City time) on the day when due in U.S. dollars
to the Agent at the Agent’s Account in same day funds. The Agent will promptly
thereafter cause to be distributed like funds relating to the payment of
principal or interest or facility fees ratably (other than amounts payable
pursuant to Section 2.04(b)(ii), 2.11, 2.14 or 9.04(c)) to the Lenders for the
account of their respective Applicable Lending Offices, and like funds relating
to the payment of any other amount payable to any Lender to such Lender for the
account of its Applicable Lending Office, in each case to be applied in
accordance with the terms of this Agreement. Upon any Assuming Lender becoming a
Lender hereunder as a result of a Commitment Increase pursuant to Section 2.18
and upon the Agent’s receipt of such Lender’s Assumption Agreement and recording
of the information contained therein in the Register, from and after the
applicable Increase Date, the Agent shall make all payments hereunder and under
any Notes issued in connection therewith in respect of the interest assumed
thereby to the Assuming Lender. Upon its acceptance of an Assignment and
Acceptance and recording of the information contained therein in the Register
pursuant to Section 9.07(c), from and after the effective date specified in such
Assignment and Acceptance, the Agent shall make all payments hereunder and under
the Notes in respect of the interest assigned thereby to the Lender assignee
thereunder, and the parties to such Assignment and Acceptance shall make all
appropriate adjustments in such payments for periods prior to such effective
date directly between themselves.
     (b) All computations of interest based on the Base Rate shall be made by
the Agent on the basis of a year of 365 or 366 days, as the case may be, and all
computations of interest based on the Eurodollar Rate or the Federal Funds Rate
and of fees and Letter of Credit commissions shall be made by the Agent on the
basis of a year of 360 days, in each case for the actual number of days
(including the first day but excluding the last day) occurring in the period for
which such interest, fees or commissions are payable. Each determination by the
Agent of an interest rate hereunder shall be conclusive and binding for all
purposes, absent manifest error.
     (c) Whenever any payment hereunder or under the Notes shall be stated to be
due on a day other than a Business Day, such payment shall be made on the
Business Day next succeeding, and such extension of time shall in such case be
included in the computation of payment of interest, fee or commission, as the
case may be; provided, however, that, if such extension would cause payment of
interest on or principal of Eurodollar Rate Advances to be made in the next
following calendar month, such payment shall be made on the Business Day next
preceding.
     (d) Unless the Agent shall have received notice from the applicable
Borrower prior to the date on which any payment is due to the Lenders hereunder
that such Borrower will not make such

23



--------------------------------------------------------------------------------



 



payment in full, the Agent may assume that such Borrower has made such payment
in full to the Agent on such date and the Agent may, in reliance upon such
assumption, cause to be distributed to each Lender on such due date an amount
equal to the amount then due such Lender. If and to the extent any Borrower
shall not have so made such payment in full to the Agent, each Lender shall
repay to the Agent forthwith on demand such amount distributed to such Lender
together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.
     (e) If the Agent receives funds for application to the obligations
hereunder under circumstances for which neither this Agreement nor any Borrower
specifies the Advances or the Facility to which, or the manner in which, such
funds are to be applied, the Agent may, but shall not be obligated to, elect to
distribute such funds to each Lender ratably in accordance with such Lender’s
proportionate share of the sum of the principal amount of all outstanding
Advances and the Available Amount of all Letters of Credit then outstanding, in
repayment or prepayment of such of the outstanding Advances or other obligations
owed to such Lender, and for application to such principal installments, as the
Agent shall direct.
     Section 2.14. Taxes. (a) Any and all payments by the Borrowers to or for
the account of any Lender or the Agent hereunder or under the Notes shall be
made, in accordance with Section 2.13 or the applicable provisions of such other
documents, free and clear of and without deduction for any and all present or
future taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, excluding, in the case of each Lender and the
Agent, (i) foreign, United States federal, state and local taxes imposed on its
overall net income and franchise taxes imposed on it in lieu of net income taxes
by the jurisdiction under the laws of which such Lender or the Agent (as the
case may be) is organized or any political subdivision thereof, or by any
jurisdiction where such Lender or the Agent (as the case may be) is doing
business or any political subdivision thereof and, in the case of each Lender,
taxes imposed on its overall net income, and franchise taxes imposed on it in
lieu of net income taxes, by the jurisdiction of such Lender’s Applicable
Lending Office or any political subdivision thereof, or by any jurisdiction
where such Lender’s Applicable Lending Office is doing business or any political
subdivision thereof and (ii) United States state and local withholding taxes (in
the appropriate amount) on the gross amount of interest paid by the Borrowers
for which such Lender or the Agent (as the case may be) is entitled to a credit
for such withholding taxes against a tax described in (i) (all such non-excluded
taxes, levies, imposts, deductions, charges, withholdings and liabilities in
respect of payments hereunder or under the Notes being hereinafter referred to
as “Taxes”). If any Borrower shall be required by law to deduct any Taxes from
or in respect of any sum payable hereunder or under any Note or any other
documents to be delivered hereunder to any Lender or the Agent, (x) the sum
payable shall be increased as may be necessary so that after making all required
deductions (including deductions applicable to additional sums payable under
this Section 2.14) such Lender or the Agent (as the case may be) receives an
amount equal to the sum it would have received had no such deductions been made,
(y) such Borrower shall make such deductions and (z) such Borrower shall pay the
full amount deducted to the relevant taxation authority or other authority in
accordance with applicable law. For the avoidance of doubt, if any Borrower
shall be required by a court of competent jurisdiction to pay over an amount
other than as Taxes, there shall be no adjustment as to such payment under this
Section 2.14(a).
     (b) In addition, the Borrowers shall pay any present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies that arise from any payment made hereunder or under the Notes any other
documents to be delivered hereunder or from the execution, delivery or
registration of, performing under, or otherwise with respect to, this Agreement
or the Notes or any other documents to be delivered hereunder (hereinafter
referred to as “Other Taxes”).

24



--------------------------------------------------------------------------------



 



     (c) The Borrowers shall indemnify each Lender and the Agent for and hold it
harmless against the full amount of Taxes or Other Taxes (including, without
limitation, taxes of any kind imposed or asserted by any jurisdiction on amounts
payable under this Section 2.14) imposed on or paid by such Lender or the Agent
(as the case may be) and any liability (including penalties, interest and
expenses) arising therefrom or with respect thereto. This indemnification shall
be made within 30 days from the date such Lender or the Agent (as the case may
be) makes written demand therefor.
     (d) Within 30 days after the date of any payment of Taxes, the Borrowers
shall furnish to the Agent, at its address referred to in Section 9.02, the
original or a certified copy of a receipt evidencing such payment to the extent
such a receipt is issued therefor, or other written proof of payment thereof
that is reasonably satisfactory to the Agent.
     (e) Each Lender organized under the laws of a jurisdiction outside the
United States, on or prior to the date of its execution and delivery of this
Agreement in the case of each Initial Lender and on the date of the Assumption
Agreement or the Assignment and Acceptance pursuant to which it becomes a Lender
in the case of each other Lender, and from time to time thereafter as reasonably
requested in writing by the Borrowers (but only so long as such Lender remains
lawfully able to do so), shall provide each of the Agent and the Borrowers with
two original Internal Revenue Service forms W-8BEN or W-8ECI, as appropriate, or
any successor or other form prescribed by the Internal Revenue Service, properly
certifying that such Lender is exempt from or entitled to a reduced rate of
United States withholding tax on payments pursuant to this Agreement or the
Notes. If the form provided by a Lender at the time such Lender first becomes a
party to this Agreement indicates a United States interest withholding tax rate
in excess of zero, withholding tax at such rate shall be considered excluded
from Taxes (and tax withheld in excess of such rate shall be included in Taxes)
unless and until such Lender provides the appropriate forms certifying that a
lesser rate applies, whereupon withholding tax at such lesser rate only shall be
considered excluded from Taxes for periods governed by such form; provided,
however, that, if at the date of the Assignment and Acceptance pursuant to which
a Lender assignee becomes a party to this Agreement, the Lender assignor was
entitled to payments under subsection (a) in respect of United States
withholding tax with respect to interest paid at such date, then, to such
extent, the term Taxes shall include (in addition to withholding taxes that may
be imposed in the future or other amounts otherwise includable in Taxes) United
States withholding tax, if any, applicable with respect to the Lender assignee
on such date. If any form or document referred to in this subsection
(e) requires the disclosure of information, other than information necessary to
compute the tax payable and information required on the date hereof by Internal
Revenue Service form W-8BEN or W-8ECI, that the Lender reasonably considers to
be confidential, the Lender shall give notice thereof to the Borrowers and shall
not be obligated to include in such form or document such confidential
information. For purposes of this subsection (e), the terms “United States” and
“United States person” shall have the meanings specified in Section 7701 of the
Internal Revenue Code
     (f) For any period with respect to which a Lender has failed to provide the
Borrowers with the appropriate form, certificate or other document described in
Section 2.14(e) (other than if such failure is due to a change in law, or in the
interpretation or application thereof, occurring subsequent to the date on which
a form, certificate or other document originally was required to be provided, or
if such form otherwise is not required under subsection (e) above), such Lender
shall not be entitled to indemnification under Section 2.14(a) or (c) with
respect to Taxes imposed by the United States by reason of such failure and the
Borrowers may withhold at the full United States statutory withholding tax rate
on interest (currently, 30%); provided, however, that should a Lender become
subject to Taxes because of its failure to deliver a form, certificate or other
document required hereunder, the Borrowers shall take such steps as the Lender
shall reasonably request to assist the Lender to recover such Taxes.

25



--------------------------------------------------------------------------------



 



     Section 2.15. Sharing of Payments, Etc. If any Lender shall obtain any
payment (whether voluntary, involuntary, through the exercise of any right of
set-off, or otherwise) on account of the Advances owing to it (other than
pursuant to Section 2.11, 2.14 or 9.04(c)) in excess of its ratable share of
payments on account of the Advances obtained by all the Lenders, such Lender
shall forthwith purchase from the other Lenders such participations in the
Advances owing to them as shall be necessary to cause such purchasing Lender to
share the excess payment ratably with each of them; provided, however, that if
all or any portion of such excess payment is thereafter recovered from such
purchasing Lender, such purchase from each Lender shall be rescinded and such
Lender shall repay to the purchasing Lender the purchase price to the extent of
such recovery together with an amount equal to such Lender’s ratable share
(according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered. Each Borrower agrees that any Lender so
purchasing a participation from another Lender pursuant to this Section 2.15
may, to the fullest extent permitted by law, exercise all its rights of payment
(including the right of set-off as provided in Section 9.05) with respect to
such participation as fully as if such Lender were the direct creditor of such
Borrower in the amount of such participation.
     Section 2.16. Evidence of Debt. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Advance owing
to such Lender from time to time, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder in respect
of Advances. Each Borrower agrees that upon notice by any Lender to such
Borrower (with a copy of such notice to the Agent) to the effect that a Note is
required or appropriate in order for such Lender to evidence (whether for
purposes of pledge, enforcement or otherwise) the Advances owing to, or to be
made by, such Lender, such Borrower shall promptly execute and deliver to such
Lender a Note, in substantially the form of Exhibit A hereto, respectively,
payable to the order of such Lender in a principal amount equal to the Revolving
Credit Commitment, of such Lender.
     (b) The Register maintained by the Agent pursuant to Section 9.07(d) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Advances comprising such Borrowing, the
Facility of such Borrowing and, if appropriate, the Interest Period applicable
thereto, (ii) the terms of each Assumption Agreement and each Assignment and
Acceptance delivered to and accepted by it, (iii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iv) the amount of any sum received by the Agent from each
Borrower hereunder and each Lender’s share thereof.
     (c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from each Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrowers under this
Agreement.
     Section 2.17. Use of Proceeds. The proceeds of the Advances shall be
available (and each of the Borrowers agrees that it or its Subsidiaries, as
applicable, shall use such proceeds) solely to repay Debt of the Company and for
general corporate purposes of the Company and its Subsidiaries, including to
support commercial paper issuance.

26



--------------------------------------------------------------------------------



 



     Section 2.18. Increase in the Commitments. (a) The Borrowers may, at any
time but in any event not more than once in any calendar year prior to the
Termination Date, by notice to the Agent, request that the aggregate amount of
the Commitments be increased by an amount of $25,000,000 or an integral multiple
of $5,000,000 in excess thereof (each a “Commitment Increase”) to be effective
as of a date that is at least 90 days prior to the scheduled Termination Date
then in effect (the “Increase Date”) as specified in the related notice to the
Agent; provided, however that (i) in no event shall the aggregate amount of the
Commitments at any time exceed $750,000,000 and (ii) on the date of any request
by the Borrowers for a Commitment Increase and on the related Increase Date the
applicable conditions set forth in Article III shall be satisfied.
     (b) The Agent shall promptly notify the Lenders of a request by the
Borrowers for a Commitment Increase, which notice shall include (i) the proposed
amount of such requested Commitment Increase, (ii) the proposed Increase Date
and (iii) the date by which Lenders wishing to participate in the Commitment
Increase must commit to an increase in the amount of their respective
Commitments (the “Commitment Date”). Each Lender that is willing to participate
in such requested Commitment Increase (each an “Increasing Lender”) shall, in
its sole discretion, give written notice to the Agent on or prior to the
Commitment Date of the amount by which it is willing to increase its Commitment.
If the Lenders notify the Agent that they are willing to increase the amount of
their respective Commitments by an aggregate amount that exceeds the amount of
the requested Commitment Increase, the requested Commitment Increase shall be
allocated among the Lenders willing to participate therein in such amounts as
are agreed between the Borrowers and the Agent.
     (c) Promptly following each Commitment Date, the Agent shall notify the
Borrowers as to the amount, if any, by which the Lenders are willing to
participate in the requested Commitment Increase. If the aggregate amount by
which the Lenders are willing to participate in any requested Commitment
Increase on any such Commitment Date is less than the requested Commitment
Increase, then the Borrowers may extend offers to one or more Eligible Assignees
to participate in any portion of the requested Commitment Increase that has not
been committed to by the Lenders as of the applicable Commitment Date; provided,
however, that the Commitment of each such Eligible Assignee shall be in an
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof.
     (d) On each Increase Date, each Eligible Assignee that accepts an offer to
participate in a requested Commitment Increase in accordance with
Section 2.18(b) (each such Eligible Assignee, an “Assuming Lender”) shall become
a Lender party to this Agreement as of such Increase Date and the Commitment of
each Increasing Lender for such requested Commitment Increase shall be so
increased by such amount (or by the amount allocated to such Lender pursuant to
the last sentence of Section 2.18(b)) as of such Increase Date; provided,
however, that the Agent shall have received on or before such Increase Date the
following, each dated such date:
          (i) (A) certified copies of resolutions of the Board of Directors of
each Loan Party approving the Commitment Increase and the corresponding
modifications to this Agreement and (B) an opinion of counsel for each Loan
Party (which may be in-house counsel);
          (ii) an assumption agreement from each Assuming Lender, if any, in
form and substance satisfactory to the Borrowers and the Agent (each an
“Assumption Agreement”), duly executed by such Eligible Assignee, the Agent and
the Borrowers; and
          (iii) confirmation from each Increasing Lender of the increase in the
amount of its Commitment in a writing satisfactory to the Borrowers and the
Agent.

27



--------------------------------------------------------------------------------



 



On each Increase Date, upon fulfillment of the conditions set forth in the
immediately preceding sentence of this Section 2.18(d), the Agent shall notify
the Lenders (including, without limitation, each Assuming Lender) and the
Borrowers, on or before 1:00 P.M. (New York City time), by facsimile or email,
of the occurrence of the Commitment Increase to be effected on such Increase
Date and shall record in the Register the relevant information with respect to
each Increasing Lender and each Assuming Lender on such date. Each Increasing
Lender and each Assuming Lender shall, before 2:00 P.M. (New York City time) on
the Increase Date, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, in the case of
such Assuming Lender, an amount equal to such Assuming Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment as a percentage of the aggregate Revolving Credit Commitments
outstanding after giving effect to the relevant Commitment Increase) and, in the
case of such Increasing Lender, an amount equal to the excess of (i) such
Increasing Lender’s ratable portion of the Borrowings then outstanding
(calculated based on its Revolving Credit Commitment as a percentage of the
aggregate Revolving Credit Commitments outstanding after giving effect to the
relevant Commitment Increase) over (ii) such Increasing Lender’s ratable portion
of the Borrowings then outstanding (calculated based on its Revolving Credit
Commitment (without giving effect to the relevant Commitment Increase) as a
percentage of the aggregate Revolving Credit Commitments (without giving effect
to the relevant Commitment Increase). After the Agent’s receipt of such funds
from each such Increasing Lender and each such Assuming Lender, the Agent will
promptly thereafter cause to be distributed like funds to the other Lenders for
the account of their respective Applicable Lending Offices in an amount to each
other Lender such that the aggregate amount of the outstanding Advances owing to
each Lender after giving effect to such distribution equals such Lender’s
ratable portion of the Borrowings then outstanding (calculated based on its
Revolving Credit Commitment as a percentage of the aggregate Revolving Credit
Commitments outstanding after giving effect to the relevant Commitment
Increase).
ARTICLE III
CONDITIONS TO EFFECTIVENESS AND LENDING
     Section 3.01. Conditions Precedent to Effectiveness of Section 2.01.
Section 2.01 of this Agreement shall become effective on and as of the first
date on or prior to July 19, 2010 (the “Effective Date”) on which the following
conditions precedent have been satisfied:
     (a) There shall have occurred no Material Adverse Change since December 31,
2009.
     (b) There shall exist no action, suit, investigation, litigation or
proceeding affecting the Company or any of its Subsidiaries pending or, to the
knowledge of the Company, threatened before any court, governmental agency or
arbitrator that (i) could be reasonably likely to have a Material Adverse Effect
other than the matters described on Schedule 3.01(b) hereto (the “Disclosed
Litigation”) or (ii) purports to affect the legality, validity or enforceability
of this Agreement or any Note or the consummation of the transactions
contemplated hereby, and there shall have been no material adverse change in the
status, or financial effect on the Company or any of its Subsidiaries, of the
Disclosed Litigation from that described on Schedule 3.01(b) hereto.
     (c) Nothing shall have come to the attention of the Lenders during the
course of their due diligence investigation to lead them to believe that the
Information Memorandum was or has become misleading, incorrect or incomplete in
any material respect; without limiting the generality of the foregoing, the
Lenders shall have been given such access to the management, records, books of
account, contracts and properties of the Company and its Subsidiaries as they
shall have reasonably requested.

28



--------------------------------------------------------------------------------



 



     (d) All governmental and third party consents and approvals necessary in
connection with the transactions contemplated hereby shall have been obtained
(without the imposition of any conditions that are not acceptable to the
Lenders) and shall remain in effect and no law or regulation shall be applicable
in the reasonable judgment of the Lenders, in each case that restrains, prevents
or imposes materially adverse conditions upon the transactions contemplated
hereby.
     (e) The Company shall have notified each Lender and the Agent in writing as
to the proposed Effective Date.
     (f) The Company shall have paid all accrued fees and expenses of the Agent
and the Lenders (including the accrued reasonable fees and expenses of counsel
to the Agent).
     (g) On the Effective Date, the following statements shall be true and the
Agent shall have received for the account of each Lender a certificate signed by
a duly authorized officer of the Company, dated the Effective Date, stating
that:
          (i) The representations and warranties contained in Section 4.01 are
correct on and as of the Effective Date, and
          (ii) No event has occurred and is continuing that constitutes a
Default.
     (h) The Agent shall have received on or before the Effective Date the
following, each dated such day, in form and substance satisfactory to the Agent
and (except for the Notes) in sufficient copies for each Lender:
          (i) The Notes to the Lenders to the extent requested by any Lender
pursuant to Section 2.16.
          (ii) Certified copies of the resolutions of the Board of Directors of
each Loan Party approving each Loan Document to which it is a party, and of all
documents evidencing other necessary corporate action and governmental
approvals, if any, with respect to each Loan Document to which it is a party.
          (iii) A certificate of the Secretary or an Assistant Secretary of each
Loan Party certifying the names and true signatures of the officers of such Loan
Party authorized to sign each Loan Document to which it is a party and the other
documents to be delivered hereunder.
          (iv) A favorable opinion of the Vice President and General Counsel of
the Company, substantially in the form of Exhibit D hereto.
          (v) A favorable opinion of Weil, Gotshal & Manges LLP, counsel for the
Agent, in form and substance satisfactory to the Agent.
     (i) The Company shall have terminated the commitments of the lenders and
paid in full all Debt outstanding under the Credit Agreement dated as of
August 24, 2004, as amended and restated, among the Borrower, the lenders
parties thereto and Citicorp North America, Inc. as administrative agent. By
execution of this Agreement, each of the Lenders that is a lender under either
such credit agreement referred to above hereby waives any requirement set forth
in such credit agreement of prior notice relating to the termination of their
commitments thereunder.

29



--------------------------------------------------------------------------------



 



     Section 3.02. Conditions Precedent to the Initial Borrowing of Each
Designated Subsidiary. The obligation of each Lender to make an initial Advance
to each Designated Subsidiary following its designation as a Borrower hereunder
pursuant to Section 9.12 on the occasion of the initial Borrowing thereby is
subject to the Agent’s receipt on or before three Business Days prior to the
date of such initial Borrowing of each of the following, in form and substance
satisfactory to the Agent and dated such date:
     (a) The Designation Letter of such Designated Subsidiary, in substantially
the form of Exhibit E hereto.
     (b) The Note of such Designated Subsidiary to the Lenders to the extent
requested by any Lender pursuant to Section 2.15.
     (c) A certificate of the Secretary or an Assistant Secretary (or person
performing similar functions) of such Designated Subsidiary certifying
(i) appropriate resolutions of the board of directors (or persons performing
similar functions) of such Designated Subsidiary approving this Agreement and
its Notes, and all documents evidencing other necessary corporate (or
equivalent) action and governmental approvals, if any, with respect to this
Agreement and its Notes (copies of which shall be attached thereto) and (ii) the
names and true signatures of the officers of such Designated Subsidiary
authorized to sign the Designation Letter of such Designated Subsidiary and its
Notes and the other documents to be delivered by such Designated Subsidiary
hereunder.
     (d) A copy of a certificate of the Secretary of State (or other appropriate
Governmental Authority) of the jurisdiction of organization of such Designated
Subsidiary, dated reasonably near the date of such Borrowing, certifying that
such Designated Subsidiary is duly organized and in good standing (or the
equivalent thereof) under the laws of the jurisdiction of its organization.
     (e) A certificate signed by a duly authorized officer of such Designated
Subsidiary, dated as of the date of such Borrowing, certifying that such
Designated Subsidiary has obtained all authorizations, consents, approvals
(including, without limitation, exchange control approvals) and licenses of any
Governmental Authority or other third party necessary for such Designated
Subsidiary to execute and deliver its Designation Letter and its Notes and to
perform its obligations under this Agreement or any of its Notes.
     (f) Such other documents, opinions and other information as any Lender,
through the Agent, may reasonably request, including such documents and other
information requested to satisfy the obligations of the Lenders described in
Section 9.14 or any applicable “know your customer” or other anti-money
laundering applicable laws.
     Section 3.03. Conditions Precedent to Each Borrowing, Issuance and
Commitment Increase. The obligation of each Lender to make an Advance on the
occasion of each Borrowing, the obligations of each Issuing Bank to issue a
Letter of Credit and each Commitment Increase shall be subject to the conditions
precedent that the Effective Date shall have occurred and on the date of such
Borrowing, such issuance or such Commitment Increase, as applicable, (a) the
following statements shall be true (and each of the giving of the applicable
Notice of Borrowing, Notice of Issuance or request for Commitment Increase and
the acceptance by such Borrower of the proceeds of such Borrowing shall
constitute a representation and warranty by such Borrower that on the date of
such Borrowing or such issuance or the applicable Increase Date such statements
are true):
          (i) the representations and warranties contained in Section 4.01
(except, in the case of Borrowings made after the initial Borrowing and in the
case of the issuance of Letters of

30



--------------------------------------------------------------------------------



 



Credit, the representations set forth in the last sentence of subsection (e) and
subsection (f) thereof) (and, if such Borrowing shall have been requested by a
Designated Subsidiary, the representations and warranties of such Designated
Subsidiary contained in its Designation Letter) are correct on and as of such
date, before and after giving effect to such Borrowing, such issuance or such
Commitment Increase and to the application of the proceeds therefrom, as though
made on and as of such date except to the extent that such representations and
warranties expressly relate to an earlier specified date, and
          (ii) no event has occurred and is continuing, or would result from
such Borrowing, such issuance or such Commitment Increase from the application
of the proceeds therefrom, that constitutes a Default;
and (b) the Agent shall have received such other approvals, opinions or
documents as any Lender through the Agent may reasonably request.
     Section 3.04. Determinations Under Section 3.01. For purposes of
determining compliance with the conditions specified in Section 3.01, each
Lender shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Company,
by notice to the Lenders, designates as the proposed Effective Date, specifying
its objection thereto. The Agent shall promptly notify the Lenders of the
occurrence of the Effective Date.
     Section 3.05. Additional Conditions to Issuance. In addition to the other
conditions precedent herein set forth, if any Lender becomes, and during the
period it remains, a Defaulting Lender, no Issuing Bank will be required to
issue or renew any Letter of Credit, unless such Issuing Bank is satisfied that
any exposure that would result therefrom is eliminated or fully covered by the
Commitments of the non-Defaulting Lenders or by cash collateralization or a
combination thereof satisfactory to such Issuing Bank.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES
     Section 4.01. Representations and Warranties of the Company. The Company
represents and warrants as follows:
     (a) Each Loan Party is a Person duly organized, validly existing and in
good standing under the laws of the jurisdiction of its formation.
     (b) The execution, delivery and performance by each Loan Party of each Loan
Document to which it is a party and to be delivered by it, and the consummation
of the transactions contemplated hereby, are within such Loan Party’s corporate
or other powers, have been duly authorized by all necessary corporate or other
action, and do not contravene (i) such Loan Party’s charter or code of
regulations or comparable organizational documents or (ii) any applicable law or
any contractual restriction in any material contract or, to the knowledge of the
chief financial officer of the Company, any other contract the breach of which
would limit the ability of any Loan Party to perform its obligations under any
Loan Document, binding on or affecting any Loan Party.
     (c) No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution,

31



--------------------------------------------------------------------------------



 



delivery and performance by any Loan Party of any Loan Document to which it is a
party and to be delivered by it or for the consummation of the transactions
contemplated hereby, other than authorizations, approvals, actions, notices or
filings (i) that have been duly obtained, taken, given or made and are in full
force and effect or (ii) as to which the failure to obtain, take, give or make
would not reasonably be likely to result in a Material Adverse Effect.
     (d) This Agreement has been, and each of the other Loan Documents to be
delivered by it when delivered hereunder will have been, duly executed and
delivered by each Loan Party party thereto. This Agreement is, and the other
Loan Documents when delivered hereunder will be, the legal, valid and binding
obligation of each Loan Party party thereto enforceable against such Loan Party
in accordance with their respective terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or law).
     (e) The Consolidated balance sheet of the Company and its Subsidiaries as
at December 31, 2009, and the related Consolidated statements of income and cash
flows of the Company and its Subsidiaries for the fiscal year then ended,
accompanied by an opinion of Deloitte & Touche LLP, independent public
accountants, and the Consolidated balance sheet of the Company and its
Subsidiaries as at March 31, 2010, and the related Consolidated statements of
income and cash flows of the Company and its Subsidiaries for the three months
then ended, duly certified by the chief financial officer of the Company, copies
of which have been furnished to each Lender, fairly present, subject, in the
case of said balance sheet as at March 31, 2010, and said statements of income
and cash flows for the three months then ended, to year-end audit adjustments,
the Consolidated financial condition of the Company and its Subsidiaries as at
such dates and the Consolidated results of the operations of the Company and its
Subsidiaries for the periods ended on such dates, all in accordance with GAAP
consistently applied. Since December 31, 2009, there has been no Material
Adverse Change.
     (f) There is no pending or, to the Company’s knowledge, threatened action,
suit, investigation, litigation or proceeding, including, without limitation,
any Environmental Action, affecting the Company or any of its Subsidiaries
before any court, governmental agency or arbitrator that (i) would be reasonably
likely to have a Material Adverse Effect (other than the Disclosed Litigation)
or (ii) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby, and there has been no adverse change in the status, or
financial effect on the Company or any of its Subsidiaries, of the Disclosed
Litigation from that described on Schedule 3.01(b) hereto.
     (g) The Information Memorandum and any other information, exhibit or report
that has been or will hereafter be furnished by or on behalf of the Company or
any other Loan Party to the Agent or any Lender in connection with the
negotiation and syndication of this Agreement or pursuant to the terms of this
Agreement is and will be when furnished, taken as a whole, complete and correct
in all material respects and does not and will not, when furnished, contain any
untrue statement of a material fact or omit to state a material fact necessary
in order to make the statements contained therein not misleading in light of the
circumstances under which such statements were or are made.
     (h) The Company is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Advance will be used to purchase or carry any margin
stock or to extend credit to others for the purpose of purchasing or carrying
any margin stock.

32



--------------------------------------------------------------------------------



 



     (i) No Loan Party is an “investment company”, or a company “controlled” by
an “investment company”, within the meaning of the Investment Company Act of
1940, as amended.
     (j) The Company is, individually and together with its Subsidiaries,
Solvent. “Solvent” means, with respect to any Person on a particular date, that
on such date (i) the fair value of the property of such Person is greater than
the total amount of liabilities, including, without limitation, contingent
liabilities, of such Person, (ii) the present fair salable value of the assets
of such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (iii) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay such debts
and liabilities as they mature and (iv) such Person is not engaged in business
or a transaction, and is not about to engage in business or a transaction, for
which such Person’s property would constitute an unreasonably small capital. The
amount of contingent liabilities at any time shall be computed as the amount
that, in the light of all the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability.
ARTICLE V
COVENANTS OF THE BORROWERS
     Section 5.01. Affirmative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, each Borrower will:
     (a) Compliance with Laws, Etc. Comply, and cause each of its Subsidiaries
to comply, in all material respects, with all applicable laws, rules,
regulations and orders, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws.
     (b) Payment of Taxes, Etc. Pay and discharge, and cause each of its
Subsidiaries to pay and discharge, before the same shall become delinquent,
(i) all taxes, assessments and governmental charges or levies imposed upon it or
upon its property and (ii) all lawful claims that, if unpaid, might by law
become a Lien upon its property; provided, however, that neither such Borrower
nor any of its Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or claim that is being contested in good faith and by proper
proceedings.
     (c) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries
to maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which such Borrower or such Subsidiary operates; provided,
however, that such Borrower and its Subsidiaries may self-insure to the same
extent as other companies engaged in similar businesses and owning similar
properties and to the extent consistent with prudent business practice.
     (d) Preservation of Corporate Existence, Etc. Preserve and maintain, and
cause each of its Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises; provided, however,
that such Borrower and its Subsidiaries may consummate any merger or
consolidation permitted under Section 5.02(b) and provided, further that neither
such Borrower nor any of its Subsidiaries shall be required to preserve any
right or franchise if the Board of Directors (or equivalent governing body) of
such Borrower or such Subsidiary shall determine that the preservation thereof
is no longer desirable in the conduct of the business of such Borrower or such
Subsidiary, as the case may be,

33



--------------------------------------------------------------------------------



 



and that the loss thereof is not disadvantageous in any material respect to such
Borrower, such Subsidiary or the Lenders.
     (e) Visitation Rights. At any reasonable time and from time to time, upon
reasonable notice and during normal business hours, permit the Agent or any of
the Lenders or any agents or representatives thereof, to examine and make copies
of and abstracts from the records and books of account of, and visit the
properties of, such Borrower and any of its Subsidiaries, and to discuss the
affairs, finances and accounts of such Borrower and any of its Subsidiaries with
any of their officers or directors and with their independent certified public
accountants.
     (f) Keeping of Books. Keep, and cause each of its Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of such Borrower
and each such Subsidiary in accordance with GAAP in effect from time to time.
     (g) Maintenance of Properties, Etc. Maintain and preserve, and cause each
of its Subsidiaries to maintain and preserve, all of its properties that are
used or useful in the conduct of its business in good working order and
condition, ordinary wear and tear excepted.
     (h) Reporting Requirements. Furnish to the Lenders:
          (i) as soon as available and in any event within 45 days after the end
of each of the first three quarters of each fiscal year of the Company, the
Consolidated balance sheet of the Company and its Subsidiaries as of the end of
such quarter and Consolidated statements of income and cash flows of the Company
and its Subsidiaries for the period commencing at the end of the previous fiscal
year and ending with the end of such quarter, duly certified (subject to
year-end audit adjustments) by the chief financial officer of the Company as
having been prepared in accordance with GAAP and certificates of the chief
financial officer of the Company as to compliance with the terms of this
Agreement and setting forth in reasonable detail the calculations necessary to
demonstrate compliance with Section 5.03;
          (ii) as soon as available and in any event within 90 days after the
end of each fiscal year of the Company, a copy of the annual report for such
year for the Company and its Subsidiaries, containing the Consolidated balance
sheet of the Company and its Subsidiaries as of the end of such fiscal year and
Consolidated statements of income and cash flows of the Company and its
Subsidiaries for such fiscal year, in each case accompanied by an opinion
acceptable to the Required Lenders by Deloitte & Touche LLP or other independent
public accountants reasonably acceptable to the Required Lenders. There shall
also be provided, in reasonable detail, the calculations necessary to
demonstrate compliance with Section 5.03;
          (iii) as soon as possible and in any event within five days after a
responsible officer of the Company knows or should have known of the occurrence
of each Default continuing on the date of such statement, a statement of the
chief financial officer of the Company setting forth details of such Default and
the action that the Company has taken and/or proposes to take with respect
thereto;
          (iv) promptly after the sending or filing thereof, copies of all
reports that the Company sends to any of its security holders, and copies of all
reports and registration statements that the Company or any Subsidiary files
with the Securities and Exchange Commission or any national securities exchange;

34



--------------------------------------------------------------------------------



 



          (v) promptly after the commencement thereof, notice of all actions and
proceedings before any court, governmental agency or arbitrator affecting the
Company or any of its Subsidiaries of the type described in Section 4.01(f); and
          (vi) such other information respecting the Company or any of its
Subsidiaries as any Lender through the Agent may from time to time reasonably
request.
     (i) Pari Passu Status. Ensure, and cause each of its Designated
Subsidiaries to ensure, that the Debt outstanding under this Agreement and the
Notes ranks at least pari passu with all other senior unsecured Debt of the
Company or such Designated Subsidiary, as the case may be.
     (j) Transactions with Affiliates. Conduct, and cause each of its
Subsidiaries to conduct, all transactions otherwise permitted under this
Agreement with any of their Affiliates on terms that are fair and reasonable and
no less favorable to the Company or such Subsidiary than it would obtain in a
comparable arm’s length transaction with a Person not an Affiliate.
     Section 5.02. Negative Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, no Borrower will:
     (a) Liens, Etc. Create or suffer to exist, or permit any of its
Subsidiaries to create or suffer to exist, any Lien on or with respect to any of
its properties, whether now owned or hereafter acquired, or assign, or permit
any of its Subsidiaries to assign, any right to receive income, other than:
          (i) Liens existing on the Effective Date and described on
Schedule 5.02(a) hereto,
          (ii) purchase money Liens upon or in any real property or equipment
acquired or held by the Company or any Subsidiary in the ordinary course of
business (including any Lien in respect of a capitalized lease of personal
property) to secure the purchase price of such property or equipment or to
secure Debt incurred solely for the purpose of financing the acquisition or
lease of such property or equipment, or Liens existing on such property or
equipment at the time of its acquisition (other than any such Liens created in
contemplation of such acquisition that were not incurred to finance the
acquisition of such property) or extensions, renewals or replacements of any of
the foregoing for the same or a lesser amount, provided, however, that no such
Lien shall extend to or cover any properties of any character other than the
real property or equipment being acquired or leased, and no such extension,
renewal or replacement shall extend to or cover any properties not theretofore
subject to the Lien being extended, renewed or replaced,
          (iii) Liens asserted by warehousemen, mechanics or materialmen which
Liens are being contested in good faith by appropriate proceedings diligently
conducted and for which reserves in accordance with GAAP are being maintained on
the books of the Company and any mechanic’s, carrier’s, landlord’s or similar
common law or statutory lien incurred in the normal course of business which has
not been docketed as a judgment,
          (iv) Liens or levies for taxes, fees, assessments or governmental
charges not yet due and payable or being contested in good faith by appropriate
proceedings diligently conducted and Liens resulting from or incurred with
respect to legal proceedings which are being contested in good faith by
appropriate proceedings diligently conducted; provided that reserves in
accordance with GAAP are being maintained on the books of the Company with
respect to such taxes, fees, assessments, governmental charges and legal
proceedings,

35



--------------------------------------------------------------------------------



 



          (v) Liens securing only workers’ compensation, unemployment insurance
or similar obligations and/or deposits or pledges made in connection with, or to
secure payment of, utilities or similar services, leases, workers’ compensation,
unemployment insurance, old age pensions or other social security obligations,
          (vi) Encumbrances as set forth in all deeds, title insurance and
mortgages existing as of the Effective Date in respect of all real property
owned or leased by the Company or any of its Subsidiaries and any other zoning
or deed restrictions, public utility easements, minor title irregularities and
similar matters having no material adverse effect as a practical matter on the
ownership or use of any of the real property in question,
          (vii) Liens securing or given in lieu of surety, stay, appeal or
performance bonds (other than contracts for the payment of indebtedness for
borrowed money), or deposits required by law or governmental regulations or by
any court order, decree, judgment or rule or as a condition to the transaction
of business or the exercise of any right, privilege or license, or Liens arising
from a judgment not constituting an Event of Default,
          (viii) Interest or title of a lessor under a lease,
          (ix) Liens in favor of the Agent or a Lender, if any, to secure the
obligations of the Loan Parties under the Loan Documents,
          (x) Liens created or assumed in purchasing, constructing or improving
any real property or to which any real property is subject when purchased;
provided, however, that: (x) the mortgage, security interest or other lien is
confined to the property in question, and (y) the indebtedness secured thereby
is non-recourse as to any Loan Party and does not exceed the total cost of the
purchase, construction or improvement,
          (xi) Any transfer of a check or other medium of payment for deposit or
collection, or any similar transaction in the normal course of business,
          (xii) Any financing statement perfecting a security interest that
would be permissible under this Section 5.02(a),
          (xiii) Liens on property of a Person existing at the time such Person
is merged into or consolidated with the Company or any Subsidiary of the Company
or becomes a Subsidiary of the Company; provided, that such Liens were not
created in contemplation of such merger, consolidation or acquisition and do not
extend to any assets other than those of the Person so merged into or
consolidated with the Company or such Subsidiary or acquired by the Company or
such Subsidiary,
          (xiv) other Liens securing Debt in an aggregate principal amount not
to exceed at any time outstanding 2% of Consolidated Tangible Net Assets at the
time such Lien is incurred,
          (xv) the replacement, extension or renewal of any Lien permitted by
clause (i), (ii), (viii), (ix) or (xii) above upon or in the same property
theretofore subject thereto or the replacement, extension or renewal (without
increase in the amount or change in any direct or contingent obligor) of the
Debt secured thereby, and
          (xvi) Liens on receivables (and related assets) in connection with
Permitted Receivables Financings, so long as such Liens extend solely to the
receivables (and related assets) being securitized thereunder.

36



--------------------------------------------------------------------------------



 



     (b) Mergers, Acquisitions, Etc. Merge with or into or consolidate with any
other Person; liquidate, wind up, dissolve or divide; acquire all or
substantially all of the properties or assets of any ongoing concern or ongoing
line of business; acquire all or substantially all of the capital stock or other
equity interests in or of any other Person other than in the ordinary course of
business; or agree, become or remain liable (contingently or otherwise) to do
any of the foregoing, or permit any of its Subsidiaries to do any of the
foregoing, except:
          (i) the Company or any Subsidiary of the Company may acquire all or
substantially all of the properties or assets of any other Person, acquire all
or substantially all of the capital stock or other equity interests in or of any
other Person, or become or remain liable (contingently or otherwise) to do any
of the foregoing, and
          (ii) a directly or indirectly wholly owned Subsidiary of the Company
(or any Subsidiary of such Subsidiary) may (x) merge with or into or consolidate
with or into any other wholly owned Subsidiary of the Company (or any Subsidiary
of such Subsidiary), or (y) may merge with the Company, provided, that the
Company shall be the surviving corporation;
provided, further, in the case of each transaction permitted in clauses (i) and
(ii)(x), that no Default shall have occurred and be continuing at the time of
such proposed transaction or would result therefrom.
     (c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of,
or permit any of its Subsidiaries to sell, lease, transfer or otherwise dispose
of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets, except (i) sales of inventory in the ordinary
course of its business, (ii) sales, transfers or other dispositions of obsolete
or worn-out tools, equipment or other property (including leasehold interests)
no longer used or useful in business and sales of intellectual property
determined to be uneconomical, negligible or obsolete, (iii) sales, leases,
transfers and other dispositions of assets (other than Foreign Assets) by any
Subsidiary of the Company to the Company or any of its Subsidiaries, (iv) sales,
leases, transfers and other dispositions of Foreign Assets by the Company or any
of its Subsidiaries to the Company or any of its Subsidiaries, (v) in addition
to the sales permitted in clauses (i), (ii), (iii) and (iv) above, sales of
assets for fair value, provided that in the case of the sale of any asset
pursuant to this clause (v) in a single transaction or a series of related
transactions in an aggregate amount exceeding $50,000,000, the fair value of
such asset shall have been determined in good faith by the Board of Directors of
the Company and (vi) sales or transfers of receivables (and related assets) in
connection with Permitted Receivables Financings.
     (d) Payment Restrictions Affecting Subsidiaries. Directly or indirectly,
enter into or suffer to exist, or permit any of its Subsidiaries to enter into
or suffer to exist, any agreement or arrangement limiting the ability of any of
its or their Subsidiaries to declare or pay dividends or other distributions in
respect of its equity interests or repay or prepay any Debt owed to, make loans
or advances to, or otherwise transfer assets to or invest in, the Company or any
Subsidiary of the Company (whether through a covenant restricting dividends,
loans, asset transfers or investments, a financial covenant or otherwise),
except (i) any agreement or instrument evidencing Debt existing on the date
hereof and (ii) any agreement in effect at the time such Subsidiary becomes a
Subsidiary of the Company, so long as such agreement was not entered into solely
in contemplation of such Person becoming a Subsidiary of the Company.
     (e) Accounting Changes. Make or permit, or permit any of its Subsidiaries
to make or permit, any change in accounting policies or reporting practices,
except as required or permitted by GAAP.

37



--------------------------------------------------------------------------------



 



     (f) Change in Nature of Business. Make, or permit any of its Subsidiaries
to make, any material change in the nature of the business of the Company and
its Subsidiaries considered as a whole as carried on at the date hereof.
     Section 5.03. Financial Covenants. So long as any Advance shall remain
unpaid, any Letter of Credit shall remain outstanding or any Lender shall have
any Commitment hereunder, the Company will:
     (a) Debt/EBITDA Ratio. Maintain a ratio of Consolidated Debt to
Consolidated EBITDA for the period of twelve months most recently ended on or
prior to the last day of each fiscal quarter set forth below of not greater than
3.50 to 1.00.
     (b) Interest Coverage Ratio. Maintain a ratio of Consolidated EBITDA for
the period of four quarters most recently ended to cash interest payable on, and
amortization of debt discount in respect of, all Debt during such period, by the
Company and its Subsidiaries of not less than 3.50 : 1.00.
ARTICLE VI
EVENTS OF DEFAULT
     Section 6.01. Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
     (a) Any Borrower shall fail to pay any principal of any Advance when the
same becomes due and payable; or any Borrower shall fail to pay any interest on
any Advance or make any other payment of fees or other amounts payable under
this Agreement or any Note within four Business Days after the same becomes due
and payable; or
     (b) Any representation or warranty made by any Borrower herein or by any
Borrower (or any of its corporate officers) in connection with this Agreement
shall prove to have been incorrect in any material respect when made; or
     (c) (i) The Borrowers shall fail to perform or observe any term, covenant
or agreement contained in Sections 5.01(d), (e) or (h), 5.02 or 5.03, or
(ii) the Borrowers shall fail to perform or observe any other term, covenant or
agreement contained in this Agreement on its part to be performed or observed if
such failure shall remain unremedied for 15 days after written notice thereof
shall have been given to the Company by the Agent or any Lender; or
     (d) The Company or any of its Subsidiaries shall fail to pay any principal
of or premium or interest on any Debt that is outstanding in a principal amount
of at least $50,000,000 (or the equivalent thereof in any other currency) in the
aggregate at any one time (but excluding Debt outstanding hereunder) of the
Company or such Subsidiary (as the case may be), when the same becomes due and
payable (whether by scheduled maturity, required prepayment, acceleration,
demand or otherwise), and such failure shall continue after the applicable grace
period, if any, specified in the agreement or instrument relating to such Debt;
or any other event shall occur or condition shall exist under any agreement or
instrument relating to any such Debt and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or to permit the acceleration of,
the maturity of such Debt; or any such Debt shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment

38



--------------------------------------------------------------------------------



 



or redemption), purchased or defeased, or an offer to prepay, redeem, purchase
or defease such Debt shall be required to be made, in each case prior to the
stated maturity thereof; or
     (e) The Company or any of its Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Company or
any of its Subsidiaries seeking to adjudicate it a bankrupt or insolvent, or
seeking liquidation, winding up, reorganization, arrangement, adjustment,
protection, relief, or composition of it or its debts under any law relating to
bankruptcy, insolvency or reorganization or relief of debtors, or seeking the
entry of an order for relief or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property and, in the case of any such proceeding instituted against it (but not
instituted by it), either such proceeding shall remain undismissed or unstayed
for a period of 60 days, or any of the actions sought in such proceeding
(including, without limitation, the entry of an order for relief against, or the
appointment of a receiver, trustee, custodian or other similar official for, it
or for any substantial part of its property) shall occur; or the Company or any
of its Subsidiaries shall take any corporate action to authorize any of the
actions set forth above in this subsection (e); or
     (f) Judgments or orders for the payment of money in excess of $50,000,000
(or the equivalent thereof in any other currency) in the aggregate shall be
rendered against the Company or any of its Subsidiaries and either
(i) enforcement proceedings shall have been commenced by any creditor upon such
judgment or order or (ii) there shall be any period of 10 consecutive days
during which a stay of enforcement of such judgment or order, by reason of a
pending appeal or otherwise, shall not be in effect; provided, however, that any
such judgment or order shall not be an Event of Default under this
Section 6.01(f) if and for so long as (i) the amount of such judgment or order
is covered by a valid and binding policy of insurance between the defendant and
the insurer covering payment thereof and (ii) such insurer, which shall be rated
at least “A” by A.M. Best Company, has been notified of, and has not disputed
the claim made for payment of, the amount of such judgment or order; or
     (g) (i) Any Person or two or more Persons acting in concert shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 of the
Securities and Exchange Commission under the Securities Exchange Act of 1934),
directly or indirectly, of Voting Stock of the Company (or other securities
convertible into such Voting Stock) representing 20% or more of the combined
voting power of all Voting Stock of the Company; or (ii) during any period of up
to 24 consecutive months, commencing before or after the date of this Agreement,
individuals who at the beginning of such 24-month period were directors of the
Company shall cease for any reason to constitute a majority of the board of
directors of the Company; or
     (h) The Company or any of its ERISA Affiliates shall incur, or, in the
reasonable opinion of the Required Lenders, shall be reasonably likely to incur
liability in excess of $25,000,000 in the aggregate as a result of one or more
of the following: (i) the occurrence of any ERISA Event; (ii) the partial or
complete withdrawal of the Company or any of its ERISA Affiliates from a
Multiemployer Plan; or (iii) the reorganization or termination of a
Multiemployer Plan;
then, and in any such event, the Agent (i) shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrowers, terminate the
Commitments (other than the Commitments to make Advances by an Issuing Bank or a
Lender pursuant to Section 2.03(c)), and thereupon the Commitments shall
forthwith terminate, and (ii) shall at the request, or may with the consent, of
the Required Lenders, by notice to the Borrowers, declare the Advances, all
interest thereon and all other amounts payable under this Agreement to be
forthwith due and payable, whereupon the Advances, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by each Borrower; provided, however, that in

39



--------------------------------------------------------------------------------



 



the event of an actual or deemed entry of an order for relief with respect to
any Borrower under the Federal Bankruptcy Code, (A) the obligation of each
Lender to make Advances shall automatically be terminated (other than the
Commitments to make Advances by an Issuing Bank or a Lender pursuant to
Section 2.03(c)) and (B) the Advances, all such interest and all such amounts
shall automatically become and be due and payable, without presentment, demand,
protest or any notice of any kind, all of which are hereby expressly waived by
each Borrower.
     Section 6.02. Actions in Respect of the Letters of Credit upon Default. If
any Event of Default shall have occurred and be continuing, the Agent may with
the consent, or shall at the request, of the Revolving Credit Lenders having at
least a majority in interest of the Revolving Credit Commitments, irrespective
of whether it is taking any of the actions described in Section 6.01 or
otherwise, make demand upon the Borrowers to, and forthwith upon such demand the
Borrowers will, (a) pay to the Agent on behalf of the Revolving Credit Lenders
in same day funds at the Agent’s office designated in such demand, for deposit
in the L/C Cash Collateral Account, an amount equal to the aggregate Available
Amount of all Letters of Credit then outstanding or (b) make such other
arrangements in respect of the outstanding Letters of Credit as shall be
acceptable to the Revolving Credit Lenders having at least a majority in
interest of the Revolving Credit Commitments. If at any time the Agent
determines that any funds held in the L/C Cash Collateral Account are subject to
any right or claim of any Person other than the Agent and the Revolving Credit
Lenders or that the total amount of such funds is less than the aggregate
Available Amount of all Letters of Credit, the Borrowers will, forthwith upon
demand by the Agent, pay to the Agent, as additional funds to be deposited and
held in the L/C Cash Collateral Account, an amount equal to the excess of
(a) such aggregate Available Amount over (b) the total amount of funds, if any,
then held in the L/C Cash Collateral Account that the Agent determines to be
free and clear of any such right and claim. Upon the drawing of any Letter of
Credit, to the extent funds are on deposit in the L/C Cash Collateral Account,
such funds shall be applied to reimburse the Issuing Banks to the extent
permitted by applicable law. After (i) no Event of Default shall be continuing
or (ii) all such Letters of Credit shall have expired or been fully drawn upon
and all other obligations of the Borrowers hereunder and under the Notes shall
have been paid in full, the balance, if any, in such L/C Cash Collateral Account
shall be returned to the Borrowers.
ARTICLE VII
GUARANTY
     Section 7.01. Guaranty. The Company hereby absolutely, unconditionally and
irrevocably guarantees the punctual payment when due, whether at scheduled
maturity or on any date of a required prepayment or by acceleration, demand or
otherwise, of all obligations of each other Borrower now or hereafter existing
under or in respect of this Agreement and the Notes of such Borrower (including,
without limitation, any extensions, modifications, substitutions, amendments or
renewals of any or all of the foregoing obligations), whether direct or
indirect, absolute or contingent, and whether for principal, interest, premiums,
fees, indemnities, contract causes of action, costs, expenses or otherwise (such
obligations being the “Guaranteed Obligations”), and agrees to pay any and all
expenses (including, without limitation, reasonable fees and expenses of
counsel) incurred by the Agent or any Lender in enforcing any rights under this
Guaranty. Without limiting the generality of the foregoing, the Company’s
liability shall extend to all amounts that constitute part of the Guaranteed
Obligations and would be owed by any other Borrower to the Agent or any Lender
under or in respect of this Agreement and its Notes but for the fact that they
are unenforceable or not allowable due to the existence of a bankruptcy,
reorganization or similar proceeding involving such other Borrower.
Notwithstanding any other provisions of this Agreement, stock of a foreign
entity directly held by the Company shall not serve as security for the
Guaranteed Obligations, other than stock of any such foreign entity representing
no

40



--------------------------------------------------------------------------------



 



more than 65% of the total combined voting power of all classes of stock of such
entity entitled to vote. This Guaranty constitutes a guaranty of payment and not
of collection.
     Section 7.02. Guaranty Absolute. The Company guarantees that the Guaranteed
Obligations will be paid strictly in accordance with the terms of this Agreement
and the applicable Notes, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Agent or any Lender with respect thereto. The obligations of the
Company under or in respect of this Guaranty are independent of the Guaranteed
Obligations or any other obligations of any other Borrower under or in respect
of this Agreement and the Notes, and a separate action or actions may be brought
and prosecuted against the Company to enforce this Guaranty, irrespective of
whether any action is brought against any other Borrower or whether any other
Borrower is joined in any such action or actions. The liability of the Company
under this Guaranty shall be irrevocable, absolute and unconditional
irrespective of, and to the extent not prohibited by applicable law, the Company
hereby irrevocably waives any defenses it may now have or hereafter acquire in
any way relating to, any or all of the following:
     (a) any lack of validity or enforceability of this Agreement, any Note or
any agreement or instrument relating thereto;
     (b) any change in the time, manner or place of payment of, or in any other
term of, all or any of the Guaranteed Obligations or any other obligations of
any other Borrower under or in respect of this Agreement, and Notes, or any
other amendment or waiver of or any consent to departure from this Agreement or
any Note, including, without limitation, any increase in the Guaranteed
Obligations resulting from the extension of additional credit to any Borrower or
any of its Subsidiaries or otherwise;
     (c) any taking, exchange, release or amendment or waiver of, or consent to
departure from, any other guaranty, for all or any of the Guaranteed
Obligations;
     (d) any manner of application of collateral, if any, or proceeds thereof,
to all or any of the Guaranteed Obligations, or any manner of sale or other
disposition of any collateral for all or any of the Guaranteed Obligations or
any other obligations of any Borrower under this Agreement or the Notes or any
other assets of any Borrower or any of its Subsidiaries;
     (e) any change, restructuring or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries;
     (f) any failure of the Agent or any Lender to disclose to any Borrower any
information relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower now or
hereafter known to the Agent or such Lender (the Company waiving any duty on the
part of the Agent and the Lenders to disclose such information);
     (g) the release or reduction of liability of any other guarantor or surety
with respect to the Guaranteed Obligations; or
     (h) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the Agent
or any Lender that might otherwise constitute a defense available to, or a
discharge of, any Borrower or any other guarantor or surety.
This Guaranty shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by the Agent or

41



--------------------------------------------------------------------------------



 



any Lender or any other Person upon the insolvency, bankruptcy or reorganization
of any other Borrower or otherwise, all as though such payment had not been
made.
     Section 7.03. Waivers and Acknowledgments. (a) The Company hereby
unconditionally and irrevocably waives promptness, diligence, notice of
acceptance, presentment, demand for performance, notice of nonperformance,
default, acceleration, protest or dishonor and any other notice with respect to
any of the Guaranteed Obligations and this Guaranty and any requirement that the
Agent or any Lender protect, secure, perfect or insure any Lien or any property
subject thereto or exhaust any right or take any action against any Borrower or
any other Person or any collateral.
     (b) The Company hereby unconditionally and irrevocably waives any right to
revoke this Guaranty and acknowledges that this Guaranty is continuing in nature
and applies to all Guaranteed Obligations, whether existing now or in the
future.
     (c) The Company hereby unconditionally and irrevocably waives (i) any
defense arising by reason of any claim or defense based upon an election of
remedies by the Agent or any Lender that in any manner impairs, reduces,
releases or otherwise adversely affects the subrogation, reimbursement,
exoneration, contribution or indemnification rights of the Company or other
rights of the Company to proceed against any of the other Borrowers, any other
guarantor or any other Person or any collateral and (ii) any defense based on
any right of set-off or counterclaim against or in respect of the obligations of
the Company hereunder.
     (d) The Company hereby unconditionally and irrevocably waives any duty on
the part of the Agent or any Lender to disclose to the Company any matter, fact
or thing relating to the business, condition (financial or otherwise),
operations, performance, properties or prospects of any other Borrower or any of
its Subsidiaries now or hereafter known by the Agent or such Lender.
     (e) The Company acknowledges that it will receive substantial direct and
indirect benefits from the financing arrangements contemplated by this Agreement
and that the waivers set forth in Section 7.02 and this Section 7.03 are
knowingly made in contemplation of such benefits.
     Section 7.04. Subrogation. The Company hereby unconditionally and
irrevocably agrees, so long as any Event of Default has occurred and is
continuing, not to exercise any rights that it may now have or hereafter acquire
against any other Borrower or any other insider guarantor that arise from the
existence, payment, performance or enforcement of the Company’s obligations
under or in respect of this Guaranty, including, without limitation, any right
of subrogation, reimbursement, exoneration, contribution or indemnification and
any right to participate in any claim or remedy of the Agent or any Lender
against any Borrower or any other insider guarantor or any collateral, whether
or not such claim, remedy or right arises in equity or under contract, statute
or common law, including, without limitation, the right to take or receive from
any Borrower or any other insider guarantor, directly or indirectly, in cash or
other property or by set-off or in any other manner, payment or security on
account of such claim, remedy or right, unless and until all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and the Commitments shall have expired or been terminated.
If any amount shall be paid to the Company in violation of the immediately
preceding sentence at any time prior to the later of (a) the payment in full in
cash of the Guaranteed Obligations and all other amounts payable under this
Guaranty and (b) the Termination Date, such amount shall be received and held in
trust for the benefit of the Agent and the Lenders, shall be segregated from
other property and funds of the Company and shall forthwith be paid or delivered
to the Agent in the same form as so received (with any necessary endorsement or
assignment) to be credited and applied to the Guaranteed Obligations and all
other amounts payable under this Guaranty, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as collateral for any

42



--------------------------------------------------------------------------------



 



Guaranteed Obligations or other amounts payable under this Guaranty thereafter
arising. If (i) the Company shall make payment to the Agent or any Lender of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Guaranty shall have been
paid in full in cash and (iii) the Termination Date shall have occurred, the
Agent and the Lenders will, at the Company’s request and expense, execute and
deliver to the Company appropriate documents, without recourse and without
representation or warranty, necessary to evidence the transfer by subrogation to
the Company of an interest in the Guaranteed Obligations resulting from such
payment made by the Company pursuant to this Guaranty.
     Section 7.05. Subordination. The Company hereby subordinates any and all
debts, liabilities and other obligations owed to the Company by each other
Borrower (the “Subordinated Obligations”) to the Guaranteed Obligations to the
extent and in the manner hereinafter set forth in this Section 7.05:
     (a) Prohibited Payments, Etc. Except during the continuance of an Event of
Default (including the commencement and continuation of any proceeding under any
bankruptcy law relating to any other Borrower), the Company may receive
regularly scheduled payments from any other Borrower on account of the
Subordinated Obligations. After the occurrence and during the continuance of any
Event of Default (including the commencement and continuation of any proceeding
under any bankruptcy law relating to any other Borrower), however, unless the
Required Lenders otherwise agree, the Company shall not demand, accept or take
any action to collect any payment on account of the Subordinated Obligations.
     (b) Prior Payment of Guaranteed Obligations. In any proceeding under any
bankruptcy law relating to any other Borrower, the Company agrees that the Agent
and the Lenders shall be entitled to receive payment in full in cash of all
Guaranteed Obligations (including all interest and expenses accruing after the
commencement of a proceeding under any bankruptcy law, whether or not
constituting an allowed claim in such proceeding (“Post Petition Interest”))
before the Company receives payment of any Subordinated Obligations.
     (c) Turn-Over. After the occurrence and during the continuance of any Event
of Default (including the commencement and continuation of any proceeding under
any bankruptcy law relating to any other Borrower), the Company shall, if the
Agent so requests, collect, enforce and receive payments on account of the
Subordinated Obligations as trustee for the Agent and the Lenders and deliver
such payments to the Agent on account of the Guaranteed Obligations (including
all Post Petition Interest), together with any necessary endorsements or other
instruments of transfer, but without reducing or affecting in any manner the
liability of the Company under the other provisions of this Guaranty.
     (d) Agent Authorization. After the occurrence and during the continuance of
any Event of Default (including the commencement and continuation of any
proceeding under any bankruptcy law relating to any other Borrower), the Agent
is authorized and empowered (but without any obligation to so do), in its
discretion, (i) in the name of the Company, to collect and enforce, and to
submit claims in respect of, Subordinated Obligations and to apply any amounts
received thereon to the Guaranteed Obligations (including any and all Post
Petition Interest), and (ii) to require the Company (A) to collect and enforce,
and to submit claims in respect of, Subordinated Obligations and (B) to pay any
amounts received on such obligations to the Agent for application to the
Guaranteed Obligations (including any and all Post Petition Interest).
     Section 7.06. Continuing Guaranty; Assignments. This Guaranty is a
continuing guaranty and shall (a) remain in full force and effect until the
later of (i) the payment in full in cash of the Guaranteed Obligations and all
other amounts payable under this Guaranty and (ii) the Termination Date,

43



--------------------------------------------------------------------------------



 



(b) be binding upon the Company, its successors and assigns and (c) inure to the
benefit of and be enforceable by the Agent and the Lenders and their successors,
transferees and assigns. Without limiting the generality of clause (c) of the
immediately preceding sentence, the Agent or any Lender may assign or otherwise
transfer all or any portion of its rights and obligations under this Agreement
(including, without limitation, all or any portion of its Commitments, the
Advances owing to it and the Note or Notes held by it) to any other Person, and
such other Person shall thereupon become vested with all the benefits in respect
thereof granted to the Agent or such Lender herein or otherwise, in each case as
and to the extent provided in Section 9.07. The Company shall not have the right
to assign its rights under this Article VII or any interest in this Article VII
without the prior written consent of the Agent and the Lenders.
ARTICLE VIII
THE AGENT
     Section 8.01. Authorization and Action. Each Lender (in its capacity as a
Lender and an Issuing Bank, as applicable) hereby appoints and authorizes the
Agent to take such action as agent on its behalf and to exercise such powers and
discretion under this Agreement as are delegated to the Agent by the terms
hereof, together with such powers and discretion as are reasonably incidental
thereto. As to any matters not expressly provided for by this Agreement
(including, without limitation, enforcement or collection of the Notes), the
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or refraining from acting) upon the instructions of the Required
Lenders, and such instructions shall be binding upon all Lenders and all holders
of Notes; provided, however, that the Agent shall not be required to take any
action that exposes the Agent to personal liability or that is contrary to this
Agreement or applicable law. The Agent agrees to give to each Lender prompt
notice of each notice given to it by any Borrower pursuant to the terms of this
Agreement.
     Section 8.02. Agent’s Reliance, Etc. Neither the Agent nor any of its
directors, officers, agents or employees shall be liable for any action taken or
omitted to be taken by it or them under or in connection with this Agreement,
except for its or their own gross negligence or willful misconduct. Without
limitation of the generality of the foregoing, the Agent: (i) may treat the
Lender that made any Advance as the holder of the Debt resulting therefrom until
the Agent receives and accepts an Assignment and Acceptance entered into by such
Lender, as assignor, and an Eligible Assignee, as assignee, as provided in
Section 9.07; (ii) may consult with legal counsel (including counsel for the
Borrowers), independent public accountants and other experts selected by it and
shall not be liable for any action taken or omitted to be taken in good faith by
it in accordance with the advice of such counsel, accountants or experts;
(iii) makes no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, warranties or representations
(whether written or oral) made in or in connection with this Agreement;
(iv) shall not have any duty to ascertain or to inquire as to the performance,
observance or satisfaction of any of the terms, covenants or conditions of this
Agreement on the part of any Borrower or the existence at any time of any
Default or to inspect the property (including the books and records) of any
Borrower; (v) shall not be responsible to any Lender for the due execution,
legality, validity, enforceability, genuineness, sufficiency or value of this
Agreement or any other instrument or document furnished pursuant hereto; and
(vi) shall incur no liability under or in respect of this Agreement by acting
upon any notice, consent, certificate or other instrument or writing (which may
be by telecopier or telegram) believed by it to be genuine and signed or sent by
the proper party or parties.
     Section 8.03. Citibank and Affiliates. With respect to its Commitments, the
Advances made by it and the Notes issued to it, Citibank shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though it were not the Agent; and the term “Lender” or “Lenders” shall,
unless otherwise expressly indicated, include Citibank in its individual

44



--------------------------------------------------------------------------------



 



capacity. Citibank and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, accept investment banking engagements from
and generally engage in any kind of business with, the Company, any of its
Subsidiaries and any Person who may do business with or own securities of the
Company or any such Subsidiary, all as if Citibank were not the Agent and
without any duty to account therefor to the Lenders. The Agent shall have no
duty to disclose information obtained or received by it or any of its affiliates
relating to the Company or its Subsidiaries to the extent such information was
obtained or received in any capacity other than as Agent. In the event that
Citibank or any of its Affiliates shall be or become an indenture trustee under
the Trust Indenture Act of 1939 (as amended, the “Trust Indenture Act”) in
respect of any securities issued or guaranteed by the Company, the parties
hereto acknowledge and agree that any payment or property received in
satisfaction of or in respect of any obligation of the Company hereunder or
under any other Loan Document by or on behalf of Citibank in its capacity as the
Agent for the benefit of any Lender under this Agreement or any Note (other than
Citibank or an Affiliate of Citibank) and which is applied in accordance with
this Agreement shall be deemed to be exempt from the requirements of Section 311
of the Trust Indenture Act pursuant to Section 311(b)(3) of the Trust Indenture
Act.
     Section 8.04. Lender Credit Decision. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on the financial statements referred to in Section 4.01 and such other documents
and information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.
     Section 8.05. Indemnification. (a) The Lenders agree to indemnify the Agent
and each of its Affiliates, and each of their respective directors, officers,
employees, agents and advisors (to the extent not reimbursed by the Borrowers),
ratably according to the respective principal amounts of the Advances then owed
to each of them (or if no Advances are at the time outstanding, ratably
according to the respective amounts of their Commitments), from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements of any kind or nature
whatsoever that may be imposed on, incurred by, or asserted against the Agent or
any of its Affiliates or their respective directors, officers, employees, agents
or advisors in any way relating to or arising out of this Agreement or any
action taken or omitted by the Agent under this Agreement (collectively, the
“Indemnified Costs”), provided, that no Lender shall be liable for any portion
of the Indemnified Costs resulting from the Agent’s or such Affiliate’s gross
negligence or willful misconduct. Without limitation of the foregoing, each
Lender agrees to reimburse the Agent promptly upon demand for its ratable share
of any out-of-pocket expenses (including reasonable counsel fees) incurred by
the Agent in connection with the preparation, execution, delivery,
administration, modification, amendment or enforcement (whether through
negotiations, legal proceedings or otherwise) of, or legal advice in respect of
rights or responsibilities under, this Agreement, to the extent that the Agent
is not reimbursed for such expenses by the Borrowers. In the case of any
investigation, litigation or proceeding giving rise to any Indemnified Costs,
this Section 8.05 applies whether any such investigation, litigation or
proceeding is brought by the Agent, any Lender or a third party. For purposes of
this Section 8.05(a), the Lenders’ respective pro rata shares of any amount
shall be determined, at any time, according to the sum of (i) the aggregate
principal amount of the Advances outstanding at such time and owing to the
respective Lenders, (ii) their respective Ratable Shares of the aggregate
Available Amount of all Letters of Credit outstanding at such time, and
(iii) their respective Unused Revolving Credit Commitments at such time.
     (b) Each Revolving Credit Lender severally agrees to indemnify the Issuing
Banks (to the extent not promptly reimbursed by the Borrowers) from and against
such Lender’s Ratable Share of any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses

45



--------------------------------------------------------------------------------



 



or disbursements of any kind or nature whatsoever that may be imposed on,
incurred by, or asserted against any such Issuing Bank in any way relating to or
arising out of this Agreement or any action taken or omitted by such Issuing
Bank hereunder or in connection herewith; provided, however, that no Revolving
Credit Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from such Issuing Bank’s gross negligence or willful
misconduct. Without limitation of the foregoing, each Revolving Credit Lender
agrees to reimburse any such Issuing Bank promptly upon demand for its Ratable
Share of any costs and expenses (including, without limitation, fees and
expenses of counsel) payable by the Borrowers under Section 9.04, to the extent
that such Issuing Bank is not promptly reimbursed for such costs and expenses by
the Borrowers.
     (c) The failure of any Lender to reimburse the Agent or the Issuing Bank
promptly upon demand for its ratable share of any amount required to be paid by
the Lenders to the Agent or the Issuing Bank as provided herein shall not
relieve any other Lender of its obligation hereunder to reimburse the Agent or
the Issuing Bank for its ratable share of such amount, but no Lender shall be
responsible for the failure of any other Lender to reimburse the Agent or an
Issuing Bank for such other Lender’s ratable share of such amount. Without
prejudice to the survival of any other agreement of any Lender hereunder, the
agreement and obligations of each Lender contained in this Section 8.05 shall
survive the payment in full of principal, interest and all other amounts payable
hereunder and under the Notes.
     Section 8.06. Successor Agent. The Agent may resign at any time by giving
written notice thereof to the Lenders and the Company and may be removed at any
time with or without cause by the Required Lenders. Upon any such resignation or
removal, the Required Lenders shall have the right to appoint a successor Agent
with the consent of the Company, which consent shall not be unreasonably
withheld and shall not be required if any Event of Default has occurred and is
continuing. If no successor Agent shall have been so appointed by the Required
Lenders, and shall have accepted such appointment, within 30 days after the
retiring Agent’s giving of notice of resignation or the Required Lenders’
removal of the retiring Agent, then the retiring Agent may, on behalf of the
Lenders, appoint a successor Agent, which shall be a commercial bank organized
under the laws of the United States of America or of any State thereof and
having a combined capital and surplus of at least $500,000,000. Upon the
acceptance of any appointment as Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, discretion, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations under this
Agreement. After any retiring Agent’s resignation or removal hereunder as Agent,
the provisions of this Article VIII shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was Agent under this Agreement.
     Section 8.07. Other Agents. Each Lender hereby acknowledges that neither
the documentation agent nor any other Lender designated as any “Agent” on the
signature pages hereof (other than the Agent) has any liability hereunder other
than in its capacity as a Lender.
ARTICLE IX
MISCELLANEOUS
     Section 9.01. Amendments, Etc. No amendment or waiver of any provision of
this Agreement or the Notes, nor consent to any departure by any Borrower
therefrom, shall in any event be effective unless the same shall be in writing
and signed by the Required Lenders, and then such waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given; provided, however, that no amendment, waiver or consent shall, unless in
writing and signed by each

46



--------------------------------------------------------------------------------



 



affected Lender, do any of the following: (a) waive any of the conditions
specified in Section 3.01, (b) increase or extend the Commitment of such Lender
other than in accordance with Section 2.18, (c) reduce the principal of, or
interest on, the Advances or any fees or other amounts payable hereunder,
(d) postpone any date fixed for any payment of principal of, or interest on, the
Advances or any fees or other amounts payable hereunder, (e) change the
percentage of the Revolving Credit Commitments or of the aggregate unpaid
principal amount of the Advances, or the number of Lenders, that shall be
required for the Lenders or any of them to take any action hereunder,
(f) reduce, subordinate, terminate or limit the obligations of the Company under
Section 7.01, (g) amend this Section 9.01 or (h) amend or waive any provision of
this Agreement in any manner that would adversely affect such Lender’s right to
receive its ratable share of any payment made or proceeds distributed to which
it is entitled under the Loan Documents; and provided, further that (x) no
amendment, waiver or consent shall, unless in writing and signed by the Agent in
addition to the Lenders required above to take such action, affect the rights or
duties of the Agent under this Agreement or any Note and (y) no amendment,
waiver or consent shall, unless in writing and signed by the Issuing Banks in
addition to the Lenders required above to take such action, adversely affect the
rights or obligations of the Issuing Banks in their capacities as such under
this Agreement.
     Section 9.02. Notices, Etc. (a) All notices and other communications
provided for hereunder shall be either (a) in writing (including facsimile or
electronic communication) and mailed, sent by facsimile, emailed or delivered or
(y) as and to the extent set forth in Section 9.02(c) and in the proviso to this
Section 9.02(a), if to any Borrower, at the address of the Company at 29400
Lakeland Blvd., Wickliffe, Ohio 44092-2298, Attention: Treasurer (with a copy to
the Company’s legal division at the same address) if to any Initial Lender, at
its Domestic Lending Office specified opposite its name on Schedule I hereto; if
to any other Lender, at its Domestic Lending Office specified in the Assumption
Agreement or the Assignment and Acceptance pursuant to which it became a Lender;
and if to the Agent, at its address at Citibank, N.A., 1615 Brett Rd, Bldg #3,
New Castle, Delaware 19720, Attention: Bank Loan Syndications Department; or, as
to any Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrowers and the Agent, provided, that materials required to be
delivered pursuant to Section 5.01(h)(i), (ii) or (iv) shall be delivered to the
Agent as specified in Section 9.02(c). All such notices and communications
shall, when mailed, sent by facsimile or e-mailed, be effective when deposited
in the mails, sent by facsimile or confirmed by e-mail, respectively, except
that notices and communications to the Agent pursuant to Article II, III or VIII
shall not be effective until received by the Agent. Delivery by facsimile or
email of an executed counterpart of any amendment or waiver of any provision of
this Agreement or the Notes or of any Exhibit hereto to be executed and
delivered hereunder shall be effective as delivery of a manually executed
counterpart thereof.
     (b) Notwithstanding anything to the contrary contained in this Agreement or
any Note, (i) any notice to the Borrowers or to any one of them required under
this Agreement or any such Note that is delivered to the Company shall
constitute effective notice to the Borrowers or to any such Borrower, including
the Company and (ii) any Notice of Borrowing or any notice of Conversion
delivered pursuant to Section 2.09 may be delivered by any Borrower or by the
Company, on behalf of any other Borrower. Each Designated Subsidiary hereby
irrevocably appoints the Company as its authorized agent to receive and deliver
notices in accordance with this Section 9.02, and hereby irrevocably agrees that
(A) in the case of clause (i) of the immediately preceding sentence, the failure
of the Company to give any notice referred to therein to any such Designated
Subsidiary to which such notice applies shall not impair or affect the validity
of such notice with respect thereto and (B) in the case of clause (ii) of the
immediately preceding sentence, the delivery of any such notice by the Company,
on behalf of any other Borrower, shall be binding on such other Borrower to the
same extent as if such notice had been executed and delivered directly by such
Borrower.

47



--------------------------------------------------------------------------------



 



     (c) So long as Citibank or any of its Affiliates is the Agent, materials
required to be delivered pursuant to Section 5.01(h)(i), (ii) and (iv) shall be
delivered to the Agent in an electronic medium in a format reasonably acceptable
to the Agent and the Lenders by e-mail at oploanswebadmin@citigroup.com. The
Company agrees that the Agent may make such materials, as well as any other
written information, documents, instruments and other material relating to the
Company, any of its Subsidiaries or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Company acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
     (d) Each Lender agrees that notice to it (as provided in the next sentence)
(a “Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided, that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by email or facsimile. Each Lender agrees (i) to notify the Agent in
writing of such Lender’s e-mail address to which a Notice may be sent by
electronic transmission (including by electronic communication) on or before the
date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
     Section 9.03. No Waiver; Remedies. No failure on the part of any Lender or
the Agent to exercise, and no delay in exercising, any right hereunder or under
any Note shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right. The remedies herein provided are cumulative and not
exclusive of any remedies provided by law.
     Section 9.04. Costs and Expenses. (a) The Borrowers agree to pay on demand
all reasonable, documented, out-of-pocket costs and expenses of only the Agent
in connection with the preparation, execution, delivery, administration,
modification and amendment of this Agreement, the Notes and the other documents
to be delivered hereunder, including, without limitation, (A) all due diligence,
syndication (including printing, distribution and bank meetings),
transportation, computer, duplication, appraisal, consultant, and audit expenses
and (B) the reasonable fees and expenses of counsel for the Agent with respect
thereto and with respect to advising the Agent as to its rights and
responsibilities under this Agreement. The Borrowers further agree to pay on
demand all reasonable and documented costs and expenses of the Agent and the
Lenders, if any (including, without limitation, reasonable counsel fees and
expenses), in connection with the enforcement (whether through negotiations,
legal proceedings or otherwise) of this Agreement, the Notes and the other
documents to be delivered hereunder, including, without limitation, reasonable
fees and expenses of counsel for the Agent and each Lender in connection with
the enforcement of rights under this Section 9.04(a).
     (b) The Borrowers agree to indemnify and hold harmless the Agent and each
Lender and each of their Affiliates and their officers, directors, employees,
agents and advisors (each, an “Indemnified Party”) from and against any and all
claims, damages, losses, liabilities and expenses (including, without
limitation, reasonable fees and expenses of counsel) incurred by or awarded
against

48



--------------------------------------------------------------------------------



 



any Indemnified Party, in each case arising out of or in connection with or by
reason of (including, without limitation, in connection with any investigation,
litigation or proceeding or preparation of a defense in connection therewith)
(i) the Notes, this Agreement, any of the transactions contemplated herein or
the actual or proposed use of the proceeds of the Advances or (ii) the actual or
alleged presence of Hazardous Materials on any property of the Company or any of
its Subsidiaries or any Environmental Action relating in any way to the Company
or any of its Subsidiaries, except to the extent such claim, damage, loss,
liability or expense is found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct. In the case of an investigation, litigation or
other proceeding to which the indemnity in this Section 9.04(b) applies, such
indemnity shall be effective whether or not such investigation, litigation or
proceeding is brought by any Borrower, its directors, equityholders or creditors
or an Indemnified Party or any other Person, whether or not any Indemnified
Party is otherwise a party thereto and whether or not the transactions
contemplated hereby are consummated. The Borrowers also agree not to assert any
claim for special, indirect, consequential or punitive damages against the
Agent, any Lender, any of their Affiliates, or any of their respective
directors, officers, employees, attorneys and agents, on any theory of
liability, arising out of or otherwise relating to the Notes, this Agreement,
any of the transactions contemplated herein or the actual or proposed use of the
proceeds of the Advances.
     (c) If any payment of principal of, or Conversion of, any Eurodollar Rate
Advance is made by any Borrower to or for the account of a Lender (i) other than
on the last day of the Interest Period for such Advance, as a result of a
payment or Conversion pursuant to Section 2.08, 2.10, 2.12 or 2.18, acceleration
of the maturity of the Notes pursuant to Section 6.01 or for any other reason,
or by an Eligible Assignee to a Lender other than on the last day of the
Interest Period for such Advance upon an assignment of rights and obligations
under this Agreement pursuant to Section 9.07 as a result of a demand by the
Company pursuant to Section 9.07(a) or (ii) as a result of a payment or
Conversion pursuant to Section 2.08, 2.10 or 2.12, the applicable Borrower
shall, upon demand by such Lender (with a copy of such demand to the Agent), pay
to the Agent for the account of such Lender any amounts required to compensate
such Lender for any additional losses, costs or expenses that it may reasonably
incur as a result of such payment or Conversion, including, without limitation,
any loss, cost or expense incurred by reason of the liquidation or reemployment
of deposits or other funds acquired by any Lender to fund or maintain such
Advance.
     (d) Without prejudice to the survival of any other agreement of any
Borrower hereunder, the agreements and obligations of the Borrowers contained in
Sections 2.11, 2.14 and 9.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
     Section 9.05. Right of Set-off. Upon either (a) the occurrence and during
the continuance of any Event of Default under Section 6.01(a) or 6.01(e) or (b)
(i) the occurrence and during the continuance of any other Event of Default and
(ii) the making of the request or the granting of the consent specified by
Section 6.01 to authorize the Agent to declare the Advances due and payable
pursuant to the provisions of Section 6.01, each Lender and each of its
Affiliates is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final) at any time held and
other indebtedness at any time owing by such Lender or such Affiliate to or for
the credit or the account of any Borrower against any and all of the obligations
of the Borrowers now or hereafter existing under this Agreement and the Note
held by such Lender, whether or not such Lender shall have made any demand under
this Agreement or such Note and although such obligations may be unmatured. Each
Lender agrees promptly to notify the applicable Borrower after any such set-off
and application, provided, that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of each Lender and its

49



--------------------------------------------------------------------------------



 



Affiliates under this Section are in addition to other rights and remedies
(including, without limitation, other rights of set-off) that such Lender and
its Affiliates may have.
     Section 9.06. Binding Effect. This Agreement shall become effective (other
than Section 2.01, which shall only become effective upon satisfaction of the
conditions precedent set forth in Section 3.01) when it shall have been executed
by the Company and the Agent and when the Agent shall have been notified by each
Initial Lender that such Initial Lender has executed it and thereafter shall be
binding upon and inure to the benefit of the Company, the Agent and each Lender
and their respective successors and assigns, except that no Borrower shall have
the right to assign its rights hereunder or any interest herein without the
prior written consent of the Lenders.
     Section 9.07. Assignments and Participations. (a) Each Lender may and, if
demanded by the Company, provided that no Default or Event of Default has
occurred and is continuing (following a demand by such Lender pursuant to
Section 2.11 or 2.14 or if such Lender is a Defaulting Lender) and upon at least
five Business Days’ notice to such Lender and the Agent, will assign to one or
more Persons all or a portion of its rights and obligations under this Agreement
(including, without limitation, all or a portion of its Revolving Credit
Commitment, its undrawn Letter of Credit Commitment, the Advances owing to it,
its participations in Letters of Credit and the Note or Notes held by it);
provided, however, that (i) each such assignment shall be of a constant, and not
a varying, percentage of all rights and obligations under and in respect of one
or more of the Facilities, (ii) except in the case of an assignment to a Person
that, immediately prior to such assignment, was a Lender or an assignment of all
of a Lender’s rights and obligations under this Agreement, the amount of (x) the
Revolving Credit Commitment of the assigning Lender being assigned pursuant to
each such assignment (determined as of the date of the Assignment and Acceptance
with respect to such assignment) shall in no event be less than $5,000,000 or an
integral multiple of $1,000,000 in excess thereof and (y) the undrawn Letter of
Credit Commitment of the assigning Lender being assigned pursuant to each such
assignment (determined as of the date of the applicable Assignment and
Acceptance) shall in no event be less than $1,000,000, unless, in each case, the
Company and the Agent agree, (iii) each such assignment shall be to an Eligible
Assignee, (iv) each such assignment made as a result of a demand by the Company
pursuant to this Section 9.07(a) shall be arranged by the Company after
consultation with the Agent and shall be either an assignment of all of the
rights and obligations of the assigning Lender under this Agreement or an
assignment of a portion of such rights and obligations made concurrently with
another such assignment or other such assignments that together cover all of the
rights and obligations of the assigning Lender under this Agreement, (v) no
Lender shall be obligated to make any such assignment as a result of a demand by
the Company pursuant to this Section 9.07(a) unless and until such Lender shall
have received one or more payments from either the Borrowers or one or more
Eligible Assignees in an aggregate amount at least equal to the aggregate
outstanding principal amount of the Advances owing to such Lender, together with
accrued interest thereon to the date of payment of such principal amount and all
other amounts payable to such Lender under this Agreement, and (vi) the parties
to each such assignment shall execute and deliver to the Agent, for its
acceptance and recording in the Register, an Assignment and Acceptance, together
with any Note subject to such assignment and a processing and recordation fee of
$3,500 payable by the parties to each such assignment, provided, however, that
in the case of each assignment made as a result of a demand by the Company, such
recordation fee shall be payable by the Company except that no such recordation
fee shall be payable in the case of an assignment made at the request of the
Company to an Eligible Assignee that is an existing Lender, and (vii) any Lender
may, without the approval of the Company and the Agent, assign all or a portion
of its rights to any of its Affiliates. Upon such execution, delivery,
acceptance and recording, from and after the effective date specified in each
Assignment and Acceptance, (x) the assignee thereunder shall be a party hereto
and, to the extent that rights and obligations hereunder have been assigned to
it pursuant to such Assignment and Acceptance, have the rights and obligations
of a Lender hereunder and (y) the Lender assignor thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights

50



--------------------------------------------------------------------------------



 



(other than its rights under Section 2.11, 2.14 and 9.04 to the extent any claim
thereunder relates to an event arising prior such assignment) and be released
from its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
     (b) By executing and delivering an Assignment and Acceptance, the Lender
assignor thereunder and the assignee thereunder confirm to and agree with each
other and the other parties hereto as follows: (i) other than as provided in
such Assignment and Acceptance, such assigning Lender makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with this Agreement or
the execution, legality, validity, enforceability, genuineness, sufficiency or
value of this Agreement or any other instrument or document furnished pursuant
hereto; (ii) such assigning Lender makes no representation or warranty and
assumes no responsibility with respect to the financial condition of any
Borrower or the performance or observance by any Borrower of any of its
obligations under this Agreement or any other instrument or document furnished
pursuant hereto; (iii) such assignee confirms that it has received a copy of
this Agreement, together with copies of the financial statements referred to in
Section 4.01 and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into such
Assignment and Acceptance; (iv) such assignee will, independently and without
reliance upon the Agent, such assigning Lender or any other Lender and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit decisions in taking or not taking action under
this Agreement; (v) such assignee confirms that it is an Eligible Assignee;
(vi) such assignee appoints and authorizes the Agent to take such action as
agent on its behalf and to exercise such powers and discretion under this
Agreement as are delegated to the Agent by the terms hereof, together with such
powers and discretion as are reasonably incidental thereto; and (vii) such
assignee agrees that it will perform in accordance with their terms all of the
obligations that by the terms of this Agreement are required to be performed by
it as a Lender.
     (c) Upon its receipt of an Assignment and Acceptance executed by an
assigning Lender and an assignee representing that it is an Eligible Assignee,
together with any Note or Notes subject to such assignment, the Agent shall, if
such Assignment and Acceptance has been completed and is in substantially the
form of Exhibit C hereto, (i) accept such Assignment and Acceptance, (ii) record
the information contained therein in the Register and (iii) give prompt notice
thereof to the Company.
     (d) The Agent shall maintain at its address referred to in Section 9.02 a
copy of each Assumption Agreement and each Assignment and Acceptance delivered
to and accepted by it and a register for the recordation of the names and
addresses of the Lenders and the Commitment of, and principal amount of the
Advances owing to, each Lender from time to time (the “Register”). The entries
in the Register shall be conclusive and binding for all purposes, absent
manifest error, and the Borrowers, the Agent and the Lenders may treat each
Person whose name is recorded in the Register as a Lender hereunder for all
purposes of this Agreement. The Register shall be available for inspection by
the Company or any Lender at any reasonable time and from time to time upon
reasonable prior notice.
     (e) Each Lender may sell participations to one or more banks or other
entities (other than the Company or any of its Affiliates) in or to all or a
portion of its rights and obligations under this Agreement (including, without
limitation, all or a portion of its Commitments, the Advances owing to it and
any Note or Notes held by it); provided, however, that (i) such Lender’s
obligations under this Agreement (including, without limitation, its Commitments
to the Borrowers hereunder) shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations, (iii) such Lender shall remain the holder of any such Note for
all purposes of this Agreement, (iv) the Borrowers, the Agent and the other
Lenders shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement and
(v)

51



--------------------------------------------------------------------------------



 



no participant under any such participation shall have any right to approve any
amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by any Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
the Notes or any fees or other amounts payable hereunder, in each case to the
extent subject to such participation, or postpone any date fixed for any payment
of principal of, or interest on, the Notes or any fees or other amounts payable
hereunder, in each case to the extent subject to such participation.
     (f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 9.07, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to the Company furnished to such Lender by or on behalf of the Company;
provided, that prior to any such disclosure, the assignee or participant or
proposed assignee or participant shall agree to preserve the confidentiality of
any Confidential Information relating to the Company received by it from such
Lender.
     (g) Notwithstanding any other provision set forth in this Agreement, any
Lender may at any time create a security interest in all or any portion of its
rights under this Agreement (including, without limitation, the Advances owing
to it and any Note or Notes held by it) in favor of any Federal Reserve Bank in
accordance with Regulation A of the Board of Governors of the Federal Reserve
System.
     (h) Designation. (i) Notwithstanding anything to the contrary contained
herein, any Lender (a “Designating Lender”) may grant to one or more special
purpose funding vehicles (each, an “SPV”), identified as such in writing from
time to time by the Designating Lender to the Agent and the Company, the option
to provide to the Borrowers all or any part of any Advance that such Designating
Lender would otherwise be obligated to make to the Borrowers pursuant to this
Agreement; provided, that (A) nothing herein shall constitute a commitment by
any SPV to make any Advance, (B) if an SPV fails to provide all or any part of
such Advance, the Designating Lender shall be obligated to make such Advance
pursuant to the terms hereof and (C) the Designating Lender shall, at all times,
remain liable for any indemnity or other payment obligation with respect to its
Commitment hereunder. The making of an Advance by an SPV hereunder shall utilize
the applicable Commitment of the Designating Lender to the same extent, and as
if such Advance were made by such Designating Lender
          (ii) As to any Advances or portion thereof made by it, each SPV shall
have all the rights that the Designating Lender making such Advances or portion
thereof would have had under this Agreement; provided, however, that each SPV
shall have granted to its Designating Lender an irrevocable power of attorney,
to deliver and receive all communications and notices under this Agreement and
to exercise on such SPV’s behalf, all of such SPV’s voting rights under this
Agreement. No additional Notes shall be required to evidence the Advances or
portion thereof made by an SPV; and the related Designating Lender shall be
deemed to hold its Note, if any, as agent for such SPV to the extent of the
Advances or portion thereof funded by such SPV. In addition, any payments for
the account of any SPV shall be paid to its Designating Lender as agent for such
SPV.
          (iii) Each party hereto hereby agrees that no SPV shall be liable for
any indemnity or payment under this Agreement for which a Lender would otherwise
be liable. In furtherance of the foregoing, each party hereto hereby agrees
(which agreements shall survive the termination of this Agreement) that, prior
to the date that is one year and one day after the payment in full of all
outstanding commercial paper or other senior indebtedness of any SPV, it will
not institute against, or join any other person in instituting against, such SPV
any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings under the laws of the United States or any State thereof.
          (iv) In addition, notwithstanding anything to the contrary contained
in this Section 9.07(h) or otherwise in this Agreement, any SPV may (A) at any
time and without paying any

52



--------------------------------------------------------------------------------



 



processing fee therefor, assign or sell a participation in all or a portion of
its interest in any Advances to the Designating Lender or to any financial
institutions providing liquidity and/or credit support to or for the account of
such SPV to support the funding or maintenance of Advances and (B) disclose on a
confidential basis any non public information relating to its Advances to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancements to such SPV. This Section 9.07(h) may not be
amended without the written consent of any Designating Lender affected thereby.
     Section 9.08. Confidentiality. Neither the Agent nor any Lender shall
disclose any Confidential Information to any other Person without the written
consent of the Company, other than (a) to the Agent’s or such Lender’s
Affiliates and their officers, directors, employees, agents and advisors and, as
contemplated by Section 9.07(f), to actual or prospective Eligible Assignees and
participants, and then only on a confidential basis, (b) as required by any law,
rule or regulation or judicial process and (c) as requested or required by any
state, federal or foreign authority or examiner regulating banks or banking.
     Section 9.09. Governing Law. This Agreement and the Notes shall be governed
by, and construed in accordance with, the laws of the State of New York.
     Section 9.10. Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page to this Agreement by
telecopier shall be effective as delivery of a manually executed counterpart of
this Agreement.
     Section 9.11. Jurisdiction, Etc. (a) Each of the parties hereto hereby
irrevocably and unconditionally submits, for itself and its property, to the
exclusive jurisdiction of any New York State court or federal court of the
United States of America sitting in New York City, and any appellate court from
any thereof, in any action or proceeding arising out of or relating to this
Agreement or the Notes, or for recognition or enforcement of any judgment, and
each of the parties hereto hereby irrevocably and unconditionally agrees that
all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by law,
in such federal court. Each Designated Subsidiary hereby agrees that service of
process in any such action or proceeding brought in the any such New York State
court or in such federal court may be made upon the Company at its address set
forth in Section 9.02 and each such Borrower hereby irrevocably appoints the
Company its authorized agent to accept such service of process, and agrees that
the failure of the Company to give any notice of any such service shall not
impair or affect the validity of such service or of any judgment rendered in any
action or proceeding based thereon. The Company hereby further irrevocably
consents to the service of process in any action or proceeding in such courts by
the mailing thereof by any parties hereto by registered or certified mail,
postage prepaid, to the Company at its address specified pursuant to
Section 9.02. Each of the parties hereto agrees that a final judgment in any
such action or proceeding shall be conclusive and may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by law.
Nothing in this Agreement shall affect any right that any party may otherwise
have to bring any action or proceeding relating to this Agreement or the Notes
in the courts of any jurisdiction.
     (b) Each of the parties hereto irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Agreement or the Notes in any New
York State or federal court. Each of the parties hereto hereby irrevocably
waives, to the fullest

53



--------------------------------------------------------------------------------



 



extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.
     Section 9.12. Designated Subsidiaries. (a) Designation. The Company may at
any time and from time to time by delivery to the Agent of a Designation Letter,
duly executed by the Company and a wholly owned Subsidiary organized within the
United States and in substantially the form of Exhibit E hereto, designate such
Subsidiary as a “Designated Subsidiary” for all purposes of this Agreement, and,
upon fulfillment of the applicable conditions set forth in Section 3.02 and
after such Designation Letter is accepted by the Agent, such Subsidiary shall
thereupon become a Designated Subsidiary for all purposes of this Agreement and,
as such, shall have all of the rights and obligations of a Borrower hereunder.
The Agent shall promptly notify each Lender of each such designation by the
Company and the identity of each such Designated Subsidiary.
     (b) Termination. Upon the payment and performance in full of all of the
indebtedness, liabilities and obligations of any Designated Subsidiary under
this Agreement and the Notes issued by it, then, so long as at such time such
Designated Subsidiary has not submitted a Notice of Borrowing, such Designated
Subsidiary’s status as a Borrower and as a Designated Subsidiary shall terminate
upon notice to such effect from the Agent to the Lenders (which notice the Agent
shall promptly deliver to the Lenders following its receipt of such a request
from the Company). Thereafter, the Lenders shall be under no further obligation
to make any Advances to such Designated Subsidiary.
     Section 9.13. No Liability of the Issuing Banks. The Borrowers assume all
risks of the acts or omissions of any beneficiary or transferee of any Letter of
Credit with respect to its use of such Letter of Credit. Neither an Issuing Bank
nor any of its officers or directors shall be liable or responsible for: (a) the
use that may be made of any Letter of Credit or any acts or omissions of any
beneficiary or transferee in connection therewith; (b) the validity, sufficiency
or genuineness of documents, or of any endorsement thereon, even if such
documents should prove to be in any or all respects invalid, insufficient,
fraudulent or forged; (c) payment by such Issuing Bank against presentation of
documents that do not comply with the terms of a Letter of Credit, including
failure of any documents to bear any reference or adequate reference to the
Letter of Credit; or (d) any other circumstances whatsoever in making or failing
to make payment under any Letter of Credit, except that the Borrowers shall have
a claim against such Issuing Bank, and such Issuing Bank shall be liable to the
Borrowers, to the extent of any direct, but not consequential damages suffered
by a Borrower that such Borrower proves were caused by (i) such Issuing Bank’s
willful misconduct or gross negligence in determining whether documents
presented under any Letter of Credit comply with the terms of the Letter of
Credit or (ii) such Issuing Bank’s willful failure to make lawful payment under
a Letter of Credit after the presentation to it of a draft and certificates
strictly complying with the terms and conditions of the Letter of Credit. In
furtherance and not in limitation of the foregoing, such Issuing Bank may accept
documents that appear on their face to be in order, without responsibility for
further investigation.
     Section 9.14. Patriot Act. Each Lender hereby notifies each Borrower that
pursuant to the requirements of the USA Patriot Act (Title III of Pub. L. 107-56
(signed into law October 26, 2001)) (the “Act”), it is required to obtain,
verify and record information that identifies each Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act.
     Section 9.15. WAIVER OF JURY TRIAL. EACH OF THE BORROWERS, THE AGENT AND
THE LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT

54



--------------------------------------------------------------------------------



 



OR THE NOTES OR THE ACTIONS OF THE AGENT OR ANY LENDER IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.
[The remainder of this page is intentionally left blank.]

55



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            THE LUBRIZOL CORPORATION
      By:   /s/ C. P. Cooley         Name:   Charles P. Cooley        Title:  
Senior Vice President and Chief Financial Officer              By:   /s/ Brian
A. Valentine         Name:   Brian A. Valentine        Title:   Treasurer     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            CITIBANK, N.A.
as Agent and Initial Lender
      By:   /s/ S. A. Sweeney         Name:   Shannon A. Sweeney        Title:  
Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            KEYBANK NATIONAL ASSOCIATION
as Initial Lender
      By:   /s/ Brian P. Fox         Name:   Brian P. Fox        Title:   Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            The Royal Bank of Scotland plc
as Initial Lender
      By:   /s/ Tyler McCarthy         Name:   Tyler McCarthy        Title:  
Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            DEUTSCHE BANK AG NEW YORK BRANCH
as Initial Lender
      By:   /s/ Frederick W. Laird         Name:   Frederick W. Laird       
Title:   Managing Director              By:   /s/ Ming K. Chu         Name:  
Ming K. Chu        Title:   Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            JPMorgan Chase Bank, N.A.
as Initial Lender
      By:   /s/ Robert S. Sheppard         Name:   Robert S. Sheppard       
Title:   Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            PNC Bank, National Association
as Initial Lender
      By:   /s/ Joseph G. Moran         Name:   Joseph G. Moran        Title:  
Senior Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            The Bank of Tokyo-Mitsubishi UFJ, Ltd.
as Initial Lender
      By:   /s/ Victor Pierzchalski         Name:   Victor Pierzchalski       
Title:   Authorized Signatory     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            U. S. Bank, National Association
as Initial Lender
      By:   /s/ Kenneth R. Fieler         Name:   Kenneth R. Fieler       
Title:   Assistant Vice President
U.S. Bank, N.A.     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Wells Fargo Bank, N.A.
as Initial Lender
      By:   /s/ Steven M. Buehler         Name:   Steven M. Buehler       
Title:   Managing Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            BNP Paribas
as Initial Lender
      By:   /s/ Michael Pearce         Name:   Michael Pearce        Title:  
Director              By:   /s/ Fikret Durmus         Name:   Fikret Durmus     
  Title:   Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Credit Agricole Corporate and Investment Bank
as Initial Lender
      By:   /s/ Blake Wright         Name:   Blake Wright        Title:  
Managing Director              By:   /s/ Joseph Philbin         Name:   Joseph
Philbin        Title:   Director     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Fifth Third Bank
as Initial Lender
      By:   /s/ R. C. Lanctot         Name:   Roy C. Lanctot        Title:  
Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            Mizuho Corporate Bank (USA)
as Initial Lender
      By:   /s/ Leon Mo         Name:   Leon Mo        Title:   Senior Vice
President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



            THE NORTHERN TRUST COMPANY
as Initial Lender
      By:   /s/ Emily Gessner         Name:   Emily Gessner        Title:  
Second Vice President     

[Credit Agreement Signature Page]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
TO THE CREDIT AGREEMENT
COMMITMENTS AND APPLICABLE LENDING OFFICES

                      Name of Initial   Revolving Credit   Letter of Credit    
    Lender   Commitment   Commitment   Domestic Lending Office   Eurodollar
Lending Office
Citibank, N.A.
  $ 55,000,000         1615 Brett Rd, Bldg #3
New Castle, DE 19720
Attn: Lisa M. Rodriguez
T: 302 894-6197
F: 212 994-0961
global.loans.support@citi.com   1615 Brett Rd, Bldg #3
New Castle, DE 19720
Attn: Lisa M. Rodriguez
T: 302 894-6197
F: 212 994-0961 global.loans.support@citi.com
 
                   
KeyBank National
Association
  $ 55,000,000         127 Public Square
Cleveland, OH 44121
Attn: Kathy Koenig
T: 216 689-4228
F: 216 370-6113
Kathy_Koenig@keybank.com   127 Public Square
Cleveland, OH 44121
Attn: Elsa O’Brien
T: 216 689-0291
F: 216 689-0255
Elsa_O’Brien@keybank.com
 
                   
The Royal Bank of Scotland plc
  $ 45,000,000         600 Washington Boulevard
Stamford, CT 06901
Attn: Nagarajan Seshadri
T: 203 897-4431
F: 203 873-5019
Nagarajan.Seshadri@rbs.com   600 Washington Boulevard
Stamford, CT 06901
Attn: Nagarajan Seshadri
T: 203 897-4431
F: 203 873-5019
Nagarajan.Seshadri@rbs.com
 
                   
Deutsche Bank AG
New York Branch
  $ 45,000,000         5022 Gate Parkway Suite 100
Jacksonville, FL 32256
Attn: Lee Joyner
T: 904 527-6438
F: 866-240-3622
loan.admin-NY@db.com   5022 Gate Parkway Suite 100
Jacksonville, FL 32256
Attn: Lee Joyner
T: 904 527-6438
F: 866-240-3622
loan.admin-NY@db.com

 



--------------------------------------------------------------------------------



 



                      Name of Initial   Revolving Credit   Letter of Credit    
    Lender   Commitment   Commitment   Domestic Lending Office   Eurodollar
Lending Office
JPMorgan Chase Bank, N.A.
  $ 45,000,000         10 South Dearborn, 7th Floor
Mail Suite IL 1-0364
Chicago, IL 60603
Attn: Jeremy P. Stank
T: 312-732-2013
F: 312-385-7097
Jeremy.p.stank@jpmchase.com   10 South Dearborn, 7th Floor
Mail Suite IL 1-0364
Chicago, IL 60603
Attn: Jeremy P. Stank
T: 312-732-2013
F: 312-385-7097
Jeremy.p.stank@jpmchase.com
 
                   
PNC Bank, National
Association
  $ 35,000,000         6750 Miller Road
Breckville, OH 44141
Attn: Myra Ollison
T: 440 546-7434
myra.ollison@pnc.com   6750 Miller Road
Breckville, OH 44141
Attn: Myra Ollison
T: 440 546-7434
myra.ollison@pnc.com
 
                   
The Bank of Tokyo-Mitsubishi UFJ, Ltd.
  $ 35,000,000         BTMU Operations Office for the Americas
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Attn: Janet Persaud
T: 201-413-8948
F: 201-521-2304   BTMU Operations Office for the Americas
1251 Avenue of the Americas, 12th Floor
New York, NY 10020-1104
Attn: Janet Persaud
T: 201-413-8948
F: 201-521-2304
 
                   
U.S. Bank National Association
  $ 35,000,000         US Bank Tower
425 Walnut Street, 8th Floor
Cincinnati, OH 45202
Attn: Ken Fieler
T: 513-632-3120
F: 513-632-2068
Kenneth.Fieler@USBank.com   US Bank Tower
425 Walnut Street, 8th Floor
Cincinnati, OH 45202
Attn: Ken Fieler
T: 513-632-3120
F: 513-632-2068
Kenneth.Fieler@USBank.com

 



--------------------------------------------------------------------------------



 



                      Name of Initial   Revolving Credit   Letter of Credit    
    Lender   Commitment   Commitment   Domestic Lending Office   Eurodollar
Lending Office
Wells Fargo Bank,
National
Association
  $ 35,000,000         1700 Broadway
MAC C7300-034
Denver, CO 80217
Attn: Tanya Ivie
T: 302 863-6102
F : 302 863-2729
Tanya.R.Ivie@wellsfargo.com   1700 Broadway
MAC C7300-034
Denver, CO 80217
Attn: Tanya Ivie
T: 302 863-6102
F : 302 863-2729
Tanya.R.Ivie@wellsfargo.com
 
                   
BNP Paribas
  $ 23,000,000         209 South LaSalle
Suite 500
Chicago, IL 60604
Attn: Elizabeth de la Chvrotiere
T: 514-285-6041
F: 201-850-4019
Elisabeth.delachevrotiere@
americas.bnpparibas.com   209 South LaSalle
Suite 500
Chicago, IL 60604
Attn: Elizabeth de la Chvrotiere
T: 514-285-6041
F: 201-850-4019
Elisabeth.delachevrotiere@
americas.bnpparibas.com
 
                   
Credit Agricole Corporation and Investment Bank
  $ 23,000,000         1301 Avenue of the Americas
New York, NY 10019
Attn: Jaikissoon Sanichar
T: 732-590-7500
F: 917-849-5580
jaikissoon.sinichar@ca-cib.com   1301 Avenue of the Americas
New York, NY 10019
Attn: Jaikissoon Sanichar
T: 732-590-7500
F: 917-849-5580
jaikissoon.sinichar@ca-cib.com
 
                   
Fifth Third Bank
  $ 23,000,000         38 Fountain Square Plaza
Cincinnati, OH 45236
Attn: Eric Bodenmiller
T: 513-358-9968
F: 513-358-3444
eric.bodenmiller@43.com   38 Fountain Square Plaza
Cincinnati, OH 45236
Attn: Eric Bodenmiller
T: 513-358-9968
F: 513-358-3444
eric.bodenmiller@43.com

 



--------------------------------------------------------------------------------



 



                      Name of Initial   Revolving Credit   Letter of Credit    
    Lender   Commitment   Commitment   Domestic Lending Office   Eurodollar
Lending Office
Mizuho Corporate
Bank (USA)
  $ 23,000,000         1251 Avenue of the Americas
New York, NY 10020
Attn: Hyunsook Hwang
T: 201 626-9416
F: 201 626-9913
hyunsook.hwang@mizubocbus.com   1251 Avenue of the Americas
New York, NY 10020
Attn: Hyunsook Hwang
T: 201 626-9416
F: 201 626-9913
hyunsook.hwang@mizubocbus.com
The Northern Trust
Company
  $ 23,000,000         50 S. LaSalle Street
Chicago, IL 60675
Attn: Sharon Jackson
T: 312-630-1609
P: 312-630-1566   50 S. LaSalle Street
Chicago, IL 60675
Attn: Sharon Jackson
T: 312-630-1609
P: 312-630-1566

 



--------------------------------------------------------------------------------



 



Schedule 2.01(b)
Letters of Credit
None.

 



--------------------------------------------------------------------------------



 



Schedule 3.01(b)
Litigation
None.

 



--------------------------------------------------------------------------------



 



Schedule 5.02(a)
Liens
None.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FORM OF NOTE
NOTE

     
U.S.$                                        
  Dated:                                         , 201_

     FOR VALUE RECEIVED, the undersigned, [NAME OF BORROWER], a
                                         corporation (the “Borrower”), HEREBY
PROMISES TO PAY to                                          (the “Lender”) for
the account of its Applicable Lending Office on the Termination Date (each as
defined in the Credit Agreement referred to below) the principal sum of
U.S.$[amount of the Lender’s Revolving Credit Commitment in figures] or, if
less, the aggregate principal amount of the Advances (as defined below) made by
the Lender to the Borrower pursuant to the Credit Agreement dated as of July 19,
2010 among the Borrower, The Lubrizol Corporation, the Lender and certain other
lenders parties thereto, and Citibank, N.A., as Agent for the Lender and such
other lenders (as amended or modified from time to time, the “Credit Agreement”;
the terms defined therein being used herein as therein defined) outstanding on
the Termination Date.
     The Borrower promises to pay interest on the unpaid principal amount of
each Advance from the date of such Advance until such principal amount is paid
in full, at such interest rates, and payable at such times, as are specified in
the Credit Agreement.
     Both principal and interest in respect of each Advance are payable in
lawful money of the United States of America to the Agent at its account
maintained at Citibank, N.A., 1615 Brett Rd, Bldg #3, New Castle, Delaware
19720, in same day funds. Each Advance owing to the Lender by the Borrower
pursuant to the Credit Agreement, and all payments made on account of principal
thereof, shall be recorded by the Lender and, prior to any transfer hereof,
endorsed on the grid attached hereto which is part of this Note.
     This Note is one of the Notes referred to in, and is entitled to the
benefits of, the Credit Agreement. The Credit Agreement, among other things,
(i) provides for the making of advances (the “Advances”) by the Lender to the
Borrower from time to time in an aggregate amount not to exceed at any time
outstanding the U.S. dollar amount first above mentioned, the indebtedness of
the Borrower resulting from each such Advance being evidenced by this Note and
(ii) contains provisions for acceleration of the maturity hereof upon the
happening of certain stated events and also for prepayments on account of
principal hereof prior to the maturity hereof upon the terms and conditions
therein specified.

            [NAME OF BORROWER]
      By           Title:           

 



--------------------------------------------------------------------------------



 



         

ADVANCES AND PAYMENTS OF PRINCIPAL

                          Amount of             Amount of   Principal Paid  
Unpaid Principal   Notation Date   Advance   or Prepaid   Balance   Made By
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               
 
               

 



--------------------------------------------------------------------------------



 



EXHIBIT B — FORM OF NOTICE OF BORROWING
Citibank, N.A., as Agent
for the Lenders parties
to the Credit Agreement
referred to below
Two Penns Way
New Castle, Delaware 19720
[Date]
Attention: Bank Loan Syndications Department
Ladies and Gentlemen:
          The undersigned, [Name of Borrower], refers to the Credit Agreement,
dated as of July 19, 2010 (as amended or modified from time to time, the “Credit
Agreement”, the terms defined therein being used herein as therein defined),
among the undersigned, The Lubrizol Corporation, certain Lenders parties thereto
and Citibank, N.A., as Agent for said Lenders, and hereby gives you notice,
irrevocably, pursuant to Section 2.02 of the Credit Agreement that the
undersigned hereby requests a Borrowing under the Credit Agreement, and in that
connection sets forth below the information relating to such Borrowing (the
“Proposed Borrowing”) as required by Section 2.02(a) of the Credit Agreement:
     (i) The Business Day of the Proposed Borrowing is                     , 201
       .
     (ii) The Proposed Borrowing is to be made under the Revolving Credit
Facility.
     (iii) The Type of Advances comprising the Proposed Borrowing is [Base Rate
Advances] [Eurodollar Rate Advances].
     (iv) The aggregate amount of the Proposed Borrowing is
$                    ].
     [(v) The initial Interest Period for each Eurodollar Rate Advance made as
part of the Proposed Borrowing is ___month[s].]
          The undersigned hereby certifies that the following statements are
true on the date hereof, and will be true on the date of the Proposed Borrowing:
     (A) the representations and warranties contained in Section 4.01 of the
Credit Agreement (except the representations set forth in the last sentence of
subsection (e) and subsection (f) thereof) (and, if the undersigned is a
Designated Subsidiary, in the applicable Designation Letter) are correct, before
and after giving effect to the Proposed Borrowing and to the application of the
proceeds therefrom, as though made on and as of such date except to the extent
that such representations and warranties expressly relate to an earlier
specified date; and

 



--------------------------------------------------------------------------------



 



     (B) no event has occurred and is continuing, or would result from such
Proposed Borrowing or from the application of the proceeds therefrom, that
constitutes a Default.

            Very truly yours,


[NAME OF BORROWER]
      By           Title:             

 



--------------------------------------------------------------------------------



 



EXHIBIT C — FORM OF
ASSIGNMENT AND ACCEPTANCE
          Reference is made to the Credit Agreement dated as of July 19, 2010
(as amended or modified from time to time, the “Credit Agreement”) among The
Lubrizol Corporation, an Ohio corporation (the “Company”), the Lenders (as
defined in the Credit Agreement) and Citibank, N.A., as agent for the Lenders
(the “Agent”). Terms defined in the Credit Agreement are used herein with the
same meaning.
          The “Assignor” and the “Assignee” referred to on Schedule I hereto
agree as follows:
          1. The Assignor hereby sells and assigns to the Assignee, without
recourse, and the Assignee hereby purchases and assumes from the Assignor, an
interest in and to the Assignor’s rights and obligations under the Credit
Agreement, Facility or Facilities on Schedule I hereto together with, in the
case of an assignment of a Revolving Credit Commitment, participations in
Letters of Credit held by the Assignor on the date hereof. After giving effect
to such sale and assignment, the Assignee’s Commitment and the amount of the
Advances owing to the Assignee will be as set forth on Schedule I hereto.
          2. The Assignor (i) represents and warrants that it is the legal and
beneficial owner of the interest being assigned by it hereunder and that such
interest is free and clear of any adverse claim; (ii) makes no representation or
warranty and assumes no responsibility with respect to any statements,
warranties or representations made in or in connection with the Credit Agreement
or the execution, legality, validity, enforceability, genuineness, sufficiency
or value of the Credit Agreement or any other instrument or document furnished
pursuant thereto; (iii) makes no representation or warranty and assumes no
responsibility with respect to the financial condition of any Borrower or the
performance or observance by any Borrower of any of its obligations under the
Credit Agreement or any other instrument or document furnished pursuant thereto;
and (iv) attaches the Note[, if any,] held by the Assignor [and requests that
the Agent exchange such Note for a new Note payable to [the Assignee in an
amount equal to the Commitments assumed by the Assignee pursuant hereto or new
Notes payable to the Assignee in an amount equal to the Commitments assumed by
the Assignee pursuant hereto and] the Assignor in an amount equal to the
Commitments retained by the Assignor under the Credit Agreement[, respectively,]
as specified on Schedule I hereto].
          3. The Assignee (i) confirms that it has received a copy of the Credit
Agreement, together with copies of the financial statements referred to in
Section 4.01 thereof and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Acceptance; (ii) agrees that it will, independently and without
reliance upon the Agent, the Assignor or any other Lender and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit decisions in taking or not taking action under the Credit
Agreement; (iii) confirms that it is an Eligible Assignee; (iv) appoints and
authorizes the Agent to take such action as agent on its behalf and to exercise
such powers and discretion under the Credit Agreement as are delegated to the
Agent by the terms thereof, together with such powers and discretion as are
reasonably incidental thereto; (v) agrees that it will perform in accordance
with their terms all of the obligations that by the terms of the Credit
Agreement are required to be performed by it as a Lender; and (vi) attaches any
U.S. Internal Revenue Service forms required under Section 2.14 of the Credit
Agreement.
          4. Following the execution of this Assignment and Acceptance, it will
be delivered to the Agent for acceptance and recording by the Agent. The
effective date for this Assignment and

 



--------------------------------------------------------------------------------



 



Acceptance (the “Effective Date”) shall be the date of acceptance hereof by the
Agent, unless otherwise specified on Schedule I hereto.
          5. Upon such acceptance and recording by the Agent, as of the
Effective Date, (i) the Assignee shall be a party to the Credit Agreement and,
to the extent provided in this Assignment and Acceptance, have the rights and
obligations of a Lender thereunder and (ii) the Assignor shall, to the extent
provided in this Assignment and Acceptance, relinquish its rights and be
released from its obligations under the Credit Agreement.
          6. Upon such acceptance and recording by the Agent, from and after the
Effective Date, the Agent shall make all payments under the Credit Agreement and
the Notes in respect of the interest assigned hereby (including, without
limitation, all payments of principal, interest and facility fees with respect
thereto) to the Assignee. The Assignor and Assignee shall make all appropriate
adjustments in payments under the Credit Agreement and the Notes for periods
prior to the Effective Date directly between themselves.
          7. This Assignment and Acceptance shall be governed by, and construed
in accordance with, the laws of the State of New York.
          8. This Assignment and Acceptance may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of Schedule I to this Assignment and Acceptance by email or
facsimile shall be effective as delivery of a manually executed counterpart of
this Assignment and Acceptance.
          IN WITNESS WHEREOF, the Assignor and the Assignee have caused
Schedule I to this Assignment and Acceptance to be executed by their officers
thereunto duly authorized as of the date specified thereon.

 



--------------------------------------------------------------------------------



 



Schedule I
to
Assignment and Acceptance

               
Revolving Credit Facility
             
 
             
Percentage interest assigned:
                               %
 
             
Assignee’s Revolving Credit Commitment:
        $                       
 
             
Aggregate outstanding principal amount of Advances assigned:
        $                       
 
             
Principal amount of Note payable to Assignee:
    $                           
 
             
Principal amount of Note payable to Assignor:
    $                           
 
             
Letter of Credit Facility
             
 
             
Percentage interest assigned:
                               %
 
             
Assignee’s Letter of Credit Commitment:
        $                       
 
             
Effective Date*:                    , 201_
             

 

*   This date should be no earlier than five Business Days after the delivery of
this Assignment and Acceptance to the Agent.

 



--------------------------------------------------------------------------------



 



            [NAME OF ASSIGNOR], as Assignor
      By           Title:              Dated:                                 ,
201_
      [NAME OF ASSIGNEE], as Assignee
      By           Title:              Dated:                                 ,
201_
      Domestic Lending Office:
            [Address]

Eurodollar Lending Office:
            [Address]
         

          Accepted [and Approved]** this
                     day of                             , 201_

CITIBANK, N.A., as Agent
    By         Title:      [Approved this                      day
of                             , 201___

THE LUBRIZOL CORPORATION
    By     ]*    Title:             

 

**   Required if the Assignee is an Eligible Assignee solely by reason of clause
(iii) of the definition of “Eligible Assignee”.   *   Required if the Assignee
is an Eligible Assignee solely by reason of clause (iii) of the definition of
“Eligible Assignee”.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF OPINION OF COUNSEL FOR THE BORROWER
[Effective Date]
To each of the Lenders parties
   to the Credit Agreement
   referred to below and
   to Citibank, N.A., as Agent
The Lubrizol Corporation
Ladies and Gentlemen:
          This opinion is furnished to you pursuant to Section 3.01(h)(v) of the
Credit Agreement, dated as of July 19, 2010 (the “Credit Agreement”), among The
Lubrizol Corporation (the “Company”), the Lenders parties thereto and Citibank,
N.A., as Agent for said Lenders. Terms defined in the Credit Agreement are used
herein as therein defined.
          I am Vice President and General Counsel for the Company in connection
with the preparation, execution and delivery of the Loan Documents.
          In that connection, I have examined:
     (1) The Credit Agreement.
     (2) The documents furnished by each Loan Party pursuant to Section 3.01 of
the Credit Agreement.
     (3) The Amended Articles of Incorporation and all amendments thereto (the
“Articles”) of each Loan Party.
     (4) The Regulations or By-Laws of each Loan Party and all amendments
thereto.
     (5) A certificate of the Secretary of State of Ohio, dated July___, 2010,
attesting to the continued corporate existence and good standing of the Company
in that State.
I have also examined the originals, or copies certified to my satisfaction, of
the documents listed in a certificate of the chief financial officer of the
Company, dated the date hereof (the “Certificate”), certifying that the
documents listed in such certificate are all of the indentures, loan or credit
agreements, leases, guaranties, mortgages, security agreements, bonds, notes and
other agreements or instruments, and all of the orders, writs, judgments,
awards, injunctions and decrees, that affect or purport to affect the Company’s
right to borrow money or the Company’s obligations under the Loan Documents. In
addition, I have examined the originals, or copies certified to my satisfaction,
of such other corporate records of the Company, certificates of public officials
and of officers of the Company, and agreements, instruments and

 



--------------------------------------------------------------------------------



 



other documents, as I have deemed necessary as a basis for the opinions
expressed below. As to questions of fact material to such opinions, I have, when
relevant facts were not independently established by me, relied upon
certificates of the Company or its officers or of public officials. I have
assumed the due execution and delivery, pursuant to due authorization, of the
Credit Agreement by the Initial Lenders and the Agent.
          My opinions expressed below are limited to the law of the State of
Ohio, and the Federal law of the United States.
          Based upon the foregoing, subject to the qualifications set forth
below and upon such investigation as I have deemed necessary, I am of the
following opinion:
     1. The Company is an entity duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation.
     2. The execution, delivery and performance by the Company of the Loan
Documents to which it is a party, and the consummation of the transactions
contemplated thereby, are within the Company’s corporate powers, have been duly
authorized by all necessary corporate action, and do not contravene (i) the
Articles or the Regulations of the Company or (ii) any law, rule or regulation
applicable to the Company (including, without limitation, Regulation X of the
Board of Governors of the Federal Reserve System) or (iii) any contractual or
legal restriction contained in any document listed in the Certificate or, to the
best of my knowledge, contained in any other similar document. Each Loan
Document has been duly executed and delivered on behalf of the Company.
     3. No authorization, approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the Company
of any Loan Document to which it is a party.
     4. To the best of my knowledge, there are no pending or overtly threatened
actions or proceedings against the Company or any of its Subsidiaries before any
court, governmental agency or arbitrator that purport to affect the legality,
validity, binding effect or enforceability of any Loan Document or the
consummation of the transactions contemplated thereby or, except as described in
Schedule 3.01(b) to the Credit Agreement, that are likely to have a materially
adverse effect upon the financial condition or operations of the Company or any
of its Subsidiaries.
     5. Courts of the State of Ohio and Federal courts sitting in the State of
Ohio will respect a contractual choice of law made in a contract, such as
Section 9.09 of the Credit Agreement, and will apply the laws of the chosen
state, unless either the chosen state has no substantial relationship to the
parties or the transaction and there is no reasonable basis for the parties’
choice, or application of the laws of the chosen state would be contrary to the
fundamental policy of a state having a greater material interest in the issue
than the chosen state and such state would be the state of applicable law in the
absence of a choice by the parties. Under this test, although I find no
authority in point and cannot opine definitely, I believe on a reasoned basis,
that in any action or proceeding arising out of or relating to the Credit
Agreement or the Notes in any court of the State of Ohio or in any Federal court
sitting in the State of Ohio, such court would recognize and give effect to the
provisions of Section 9.09 of the Credit Agreement wherein the parties thereto
agree that the Credit Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of New York. Without

 



--------------------------------------------------------------------------------



 



limiting the generality of the foregoing and on the same reasoned basis, I
believe that a court of the State of Ohio or a Federal court sitting in the
State of Ohio would apply the usury law of the State of New York, and would not
apply the usury law of the State of Ohio, to the Credit Agreement and the Notes.
However, if a court of the State of Ohio or a Federal court sitting in the State
of Ohio were to hold that the Credit Agreement and the Notes are governed by,
and to be construed in accordance with, the laws of the State of Ohio, the
Credit Agreement and the Notes would be, under the laws of the State of Ohio,
legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms.
     The opinions set forth above are subject to the following qualifications:
     (a) My opinion in the last sentence of paragraph 5 above as to
enforceability is subject to the effect of any applicable bankruptcy, insolvency
(including, without limitation, all laws relating to fraudulent transfers),
reorganization, moratorium or similar law affecting creditors’ rights generally.
     (b) My opinion in the last sentence of paragraph 5 above as to
enforceability is subject to the effect of general principles of equity,
including, without limitation, concepts of materiality, reasonableness, good
faith and fair dealing (regardless of whether considered in a proceeding in
equity or at law).
     (c) I express no opinion as to (i) Section 2.15 of the Credit Agreement
insofar as it provides that any Lender purchasing a participation from another
Lender pursuant thereto may exercise set-off or similar rights with respect to
such participation and (ii) the effect of the law of any jurisdiction other than
the State of Ohio wherein any Lender may be located or wherein enforcement of
the Credit Agreement or the Notes may be sought that limits the rates of
interest legally chargeable or collectible.
     (d) My opinion in paragraph 3 above is not intended to cover consents,
approvals or filings that might be required as a result of the ordinary course
of conduct by any Loan Party of its businesses and operations.
     (e) The opinions expressed herein are as of the date of this opinion letter
only and as to the laws covered hereby only as they are in effect on that date
and I assume no obligation to update or supplement such opinions to reflect any
facts or circumstances that may come to my attention after that date or any
changes in law that may occur or become effective after that date.
     This opinion is solely for your benefit and for the benefit of your
successors and assigns in connection with the transactions contemplated by the
Loan Documents and is not to be given to or relied on by any other person or
entity or for any other purpose without my prior written consent.

            Very truly yours,
            JOSEPH W. BAUER      Vice President and General Counsel for
The Lubrizol Corporation   

 



--------------------------------------------------------------------------------



 



         

EXHIBIT E
FORM OF DESIGNATION LETTER
[Date]
To each of the Lenders parties
   to the Credit Agreement
   referred to below and
   to Citibank, N.A., as Agent
Ladies and Gentlemen:
          Reference is made to the Credit Agreement, dated as of July ___, 2010
(the “Credit Agreement”), among The Lubrizol Corporation (the “Company”), the
Lenders parties thereto and Citibank, N.A., as Agent for said Lenders. Terms
defined in the Credit Agreement are used herein as therein defined.
          Please be advised that the Company hereby designates the undersigned
wholly owned Subsidiary organized within the United States,
                    , a                      (the “Designated Subsidiary”), as a
“Designated Subsidiary” and a “Borrower” under and for all purposes of the
Credit Agreement.
          The Designated Subsidiary, in consideration of the agreement of each
Lender to extend credit to it from time to time under, and on the terms and
conditions set forth in, the Credit Agreement does hereby assume each of the
obligations imposed upon a Designated Subsidiary and a Borrower under the Credit
Agreement and agrees to be bound by all of the terms and conditions of the
Credit Agreement. The Designated Subsidiary has, on the date hereof, delivered
to the Agent a properly completed and duly executed Note, in substantially the
form of Exhibit A to the Credit Agreement, payable to each Lender that has made
a request pursuant to Section 2.16 of the Credit Agreement.
          In furtherance of the foregoing, the Designated Subsidiary hereby
represents and warrants to the Agent and each of the Lenders as follows:
     1. The Designated Subsidiary is a Person duly organized, validly existing
and, to the extent such concept is applicable in the jurisdiction of
organization of the Designated Subsidiary, in good standing under the laws of
                    .
     2. The execution, delivery and performance by the Designated Subsidiary of
this Designation Letter, the Credit Agreement and the Notes issued by the
Designated Subsidiary and the consummation of the transactions contemplated
hereby and thereby, are within the Designated Subsidiary’s powers, have been
duly authorized by all necessary action (including, without limitation, all
necessary stockholders’ action), and do not contravene (a) the Designated
Subsidiary’s charter or by-laws (or similar organizational documents) or (b) law
or any contractual restriction binding on or affecting the Designated
Subsidiary.
     3. No authorization or approval or other action by, and no notice to or
filing with, any governmental authority or regulatory body or any other third
party is required for the due execution, delivery and performance by the
Designated Subsidiary of this Designation Letter, the Credit Agreement or any of
the Notes issued by the Designated Subsidiary, or for the

 



--------------------------------------------------------------------------------



 



consummation of the transactions contemplated hereby and thereby, except as have
been obtained or made and are in full force and effect.
     4. This Designation Letter has been, and each of the Notes issued by the
Designated Subsidiary when executed and delivered under the Credit Agreement
will have been, duly executed and delivered by the Designated Subsidiary. Each
of this Designation Letter and the Credit Agreement is, and each of the Notes
issued by the Designated Subsidiary when delivered under the Credit Agreement
will be, the legal, valid and binding obligation of the Designated Subsidiary,
enforceable against the Designated Subsidiary in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or law).
     5. There is no pending or, to the knowledge of the Designated Subsidiary,
threatened action, suit, investigation, litigation or proceeding, including,
without limitation, any Environmental Action, affecting the Designated
Subsidiary or any of its Subsidiaries before any court, governmental agency or
arbitrator that (i) could reasonably be expected to have a Material Adverse
Effect or (ii) purports to affect the legality, validity or enforceability of
this Designation Letter, the Credit Agreement or any of the Notes issued by the
Designated Subsidiary, or the consummation of the transactions contemplated
hereby and thereby.
     6. The Designated Subsidiary is not engaged in the business of extending
credit for the purpose of purchasing or carrying margin stock (within the
meaning of Regulation U of the Board of Governors of the Federal Reserve
System), and no proceeds of any Advance to the Designated Subsidiary will be
used to purchase or carry any margin stock or to extend credit to others for the
purpose of purchasing or carrying margin stock
          The Designated Subsidiary hereby irrevocably appoints the Company as
its authorized agent to receive and deliver notices in accordance with
Section 9.02 of the Credit Agreement, and hereby irrevocably agrees that (A) in
the case of any notices delivered to the Company, on behalf of the Designated
Subsidiary, in accordance with Section 9.02(b) of the Credit Agreement, the
failure of the Company to give any notice referred to therein to the Designated
Subsidiary shall not impair or affect the validity of such notice with respect
thereto and (B) in the case of Notice of Borrowing or notice of Conversion
delivered pursuant to Section 2.09 of the Credit Agreement by the Company, on
behalf of the Designated Subsidiary, in accordance with Section 9.02(b) of the
Credit Agreement, the delivery of any such notice by the Company, on behalf of
the Designated Subsidiary, shall be binding on the Designated Subsidiary to the
same extent as if such notice had been executed and delivered directly by the
Designated Subsidiary.
          The Designated Subsidiary hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of any New
York state court or federal court of the United States of America sitting in New
York City, and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Designation Letter, the Credit Agreement or
any of the Notes issued by the Designated Subsidiary or for recognition or
enforcement of any judgment, and hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in any such New York State court or, to the extent permitted by
applicable law, in such federal court. The Designated Subsidiary hereby further
irrevocably consents to the service of process in any action or proceeding in
such courts by the mailing thereof by any Lender or the Agent by registered or
certified mail, postage prepaid, to it at its address specified below its name
on the signature page hereto. The Designated Subsidiary hereby further agrees
that service of process in any such action

 



--------------------------------------------------------------------------------



 



or proceeding brought in any such New York State court or in any such federal
court may be made upon the Company at the address referred to in Section 9.02 of
the Credit Agreement, and the Designated Subsidiary hereby irrevocably appoints
the Company as its authorized agent to accept such service of process, and
agrees that the failure of the Company to give any notice of any such service to
it shall not impair or affect the validity of such service or of any judgment
rendered in any action or proceeding based thereon. The Designated Subsidiary
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by applicable law. Nothing in this Designation
Letter, the Credit Agreement or any of the Notes issued by the Designated
Subsidiary shall affect any right that any party may otherwise have to serve
legal process in any other manner permitted by applicable law or to bring any
action or proceeding relating to this Designation Letter, the Credit Agreement
or any such Note in the courts of any jurisdiction.
          The Designated Subsidiary irrevocably and unconditionally waives, to
the fullest extent it may legally and effectively do so, any objection that it
may now or hereafter have to the laying of venue of any suit, action or
proceeding arising out of or relating to this Designation Letter, the Credit
Agreement or any of the Notes issued by it in any New York state or federal
court. The Designated Subsidiary hereby irrevocably waives, to the fullest
extent permitted by applicable law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.
          To the extent that the Designated Subsidiary has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether through service or notice, attachment prior to judgment, attachment in
aid of execution, execution or otherwise) with respect to itself or its
property, the Designated Subsidiary hereby irrevocably waives such immunity in
respect of its obligations under this Designation Letter, the Credit Agreement
or any of the Notes issued by it.
          The Designated Subsidiary hereby irrevocably waives all right to trial
by jury in any action, proceeding or counterclaim (whether based on contract,
tort or otherwise) arising out of or relating to this Designation Letter, the
Credit Agreement or any of the Notes issued by it or the actions of the Agent or
any Lender in the negotiation, administration, performance or enforcement
thereof.

            Very truly yours,

THE LUBRIZOL CORPORATION
      By           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            [THE DESIGNATED SUBSIDIARY]
      By           Name:           Title:             Address:
   

          Acknowledged and Agreed to
   as of the date first above written:

CITIBANK, N.A., as Agent
    By         Name:         Title:        

 